Exhibit 10.1
[EXECUTION COPY]
AMENDED AND RESTATED CREDIT AGREEMENT
AMONG
SOVEREIGN BANK, as Agent
THE LENDERS PARTY HERETO
AND
TIMEPAYMENT CORP.
Dated:
July 9, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page  
SECTION I DEFINITIONS
    1  
1.1 Definitions
    1  
1.2 Rules of Interpretation
    16  
SECTION II DESCRIPTION OF CREDIT
    17  
2.1 Revolving Credit Loans
    17  
2.2 The Notes
    20  
2.3 Notice and Manner of Borrowing or Conversion of Loans
    20  
2.4 Funding of Loans
    21  
2.5 Interest Rates and Payments of Interest
    23  
2.6 Fees
    24  
2.7 Payments and Prepayments of the Loans
    25  
2.8 Method and Allocation of Payments
    25  
2.9 LIBOR Indemnity
    26  
2.10 Computation of Interest and Fees; Due Date
    27  
2.11 Changed Circumstances; Illegality
    27  
2.12 Increased Costs
    28  
2.13 Capital Requirements
    29  
SECTION III CONDITIONS OF LOANS
    30  
3.1 Conditions Precedent to Initial Loans
    30  
3.2 Conditions Precedent to all Loans
    31  
SECTION IV REPRESENTATIONS AND WARRANTIES
    32  
4.1 Organization; Qualification; Business
    32  
4.2 Corporate Authority; No Conflicts
    33  
4.3 Valid Obligations
    33  
4.4 Consents or Approvals
    33  
4.5 Title to Properties; Absence of Encumbrances
    33  
4.6 Financial Statements; Indebtedness
    33  
4.7 Changes
    34  
4.8 Solvency
    34  
4.9 Defaults
    34  
4.10 Taxes
    34  
4.11 Litigation
    35  
4.12 Subsidiaries
    35  
4.13 Investment Company Act
    35  
4.14 Compliance
    35  
4.15 ERISA
    35  
4.16 Environmental Matters
    36  
4.17 Restrictions on the Borrower
    36  
4.18 Labor Relations
    37  
4.19 Trade Relations
    37  
4.20 Margin Rules
    37  
4.21 Anti-Terrorism Laws
    37  
4.22 Bank Accounts
    38  

(i)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
4.23 Disclosure
    38  
SECTION V AFFIRMATIVE COVENANTS
    38  
5.1 Financial Statements
    38  
5.2 Conduct of Business; Compliance
    40  
5.3 Maintenance and Insurance
    40  
5.4 Taxes
    41  
5.5 Inspection
    41  
5.6 Maintenance of Books and Records
    41  
5.7 Use of Proceeds
    41  
5.8 Further Assurances
    42  
5.9 Notification Requirements
    42  
5.10 Borrower’s Cash Accounts
    42  
5.11 ERISA Compliance and Reports
    42  
5.12 Environmental Compliance
    42  
SECTION VI FINANCIAL COVENANTS
    43  
6.1 Interest Coverage
    43  
6.2 Consolidated Tangible Capital Base
    43  
6.3 Leverage Ratio
    43  
6.4 Asset Quality
    44  
6.5 Excess Availability
    44  
SECTION VII NEGATIVE COVENANTS
    44  
7.1 Indebtedness
    44  
7.2 Contingent Liabilities
    45  
7.3 Encumbrances
    45  
7.4 Merger; Sale or Lease of Assets; Liquidation
    46  
7.5 Subsidiaries
    46  
7.6 Restricted Payments
    47  
7.7 Payments on Subordinated Debt
    47  
7.8 Investments; Purchases of Assets
    47  
7.9 ERISA Compliance
    49  
7.10 Transactions with Affiliates
    49  
7.11 Fiscal Year
    49  
7.12 Underwriting Procedures
    50  
7.13 Anti-Terrorism Laws Compliance
    50  
SECTION VIII DEFAULTS
    50  
8.1 Events of Default
    50  
8.2 Remedies
    52  
SECTION IX ASSIGNMENT AND PARTICIPATION
    53  
9.1 Assignment
    53  
9.2 Participations
    54  
SECTION X THE AGENT
    55  
10.1 Appointment of Agent; Powers and Immunities
    55  
10.2 Actions by Agent
    55  

(ii)



--------------------------------------------------------------------------------



 



Table of Contents
(continued)

              Page  
10.3 Indemnification by Lenders
    56  
10.4 Reimbursement
    56  
10.5 Agency Provisions Relating to Collateral
    57  
10.6 Non-Reliance on Agent and Other Lenders
    57  
10.7 Resignation of Agent
    58  
SECTION XI GENERAL
    58  
11.1 Notices
    58  
11.2 Expenses
    59  
11.3 Indemnification by Borrower
    60  
11.4 Survival of Covenants, Etc.
    60  
11.5 Set-Off
    61  
11.6 No Waivers
    61  
11.7 Amendments, Waivers, etc.
    61  
11.8 Binding Effect of Agreement
    62  
11.9 Lost Note, Etc.
    62  
11.10 Captions; Counterparts
    62  
11.11 Entire Agreement, Etc.
    62  
11.12 Waiver of Jury Trial
    63  
11.13 Governing Law; Jurisdiction; Venue
    63  
11.14 Severability
    63  

SCHEDULES
SCHEDULE 1 — Commitments of the Lenders
EXHIBITS
EXHIBIT A — Form of Revolving Note
EXHIBIT B — Form of Notice of Borrowing or Conversion
EXHIBIT C — Disclosure
EXHIBIT D — Form of Report of Chief Financial Officer
EXHIBIT E — Assignment and Joinder Agreement
EXHIBIT F — Form of Lease
EXHIBIT G — Form of Commitment Increase Supplement
EXHIBIT H — Form of Additional Lender Supplement

(iii)



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS AMENDED AND RESTATED CREDIT AGREEMENT is made as of July 9, 2008, by
and among TIMEPAYMENT CORP., a Delaware corporation having its chief executive
office at 10-M Commerce Way, Woburn, MA 01801 (the “Borrower”); SOVEREIGN BANK,
having an office at 75 State Street, Boston, Massachusetts 02109 (“Sovereign”);
the other financial institutions from time to time parties hereto as Lenders
(together with Sovereign, the “Lenders”); and SOVEREIGN BANK, as agent for the
Lenders (in such capacity, the “Agent”).
     WHEREAS, the Borrower, the Agent, Sovereign and TD BankNorth, N.A. (the
“Original Parties”) are parties to a certain Credit Agreement, dated as of
August 2, 2007 (the “Original Credit Agreement”); and
     WHEREAS, the Original Parties wish to amend and restate the Original Credit
Agreement as set forth herein, and the other financial institutions signatories
hereto wish to become parties hereto as Lenders;
     NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree that the Original Credit Agreement is
hereby amended and restated in its entirety as follows:
SECTION I
DEFINITIONS
     1.1 Definitions.
     All capitalized terms used in this Agreement, in the Notes, in the other
Loan Documents or in any certificate, report or other document made or delivered
pursuant to this Agreement (unless otherwise defined therein) shall have the
meanings assigned to them below:
     Additional Lender. See Section 2.1(f)(ii).
     Additional Lender Supplement. See Section 2.1(f)(ii).
     Adjusted Cost. The Original Cost less any dealer reserve, hold backs and
discounts to the Borrower applicable to any Equipment.
     Affected Loans. See Section 2.11(a).
     Affiliate. With reference to any Person, (i) any director, officer or
employee of that Person, (ii) any other Person controlling, controlled by or
under direct or indirect common control of that Person, (iii) any other Person
directly or indirectly holding 5% or more of any class of the capital stock or
other equity interests (including options, warrants, convertible securities and
similar rights) of that Person and (iv) any other Person 5% or more of any class
of

 



--------------------------------------------------------------------------------



 



whose capital stock or other equity interests (including options, warrants,
convertible securities and similar rights) is held directly or indirectly by
that Person.
     Affiliate Guarantees. Guarantees of all Obligations dated the Closing Date
made by each Guarantor in favor of the Agent.
     Agreement. This Credit Agreement, including the Exhibits and Schedules
hereto, as the same may be supplemented, amended or restated from time to time.
     Assignee. See Section 9.1(a).
     Base Rate. The rate per annum, expressed as a percentage, from time to time
established by the Agent as its “Prime Rate” and made available by the Agent at
its main office or, in the discretion of the Agent, the base, reference or other
rate then designated by the Agent for general commercial loan reference
purposes, it being understood that such rate is a reference rate, not
necessarily the lowest, established from time to time, which serves as the basis
upon which effective interest rates are calculated for loans making reference
thereto. Any change in the Base Rate shall be effective from and including the
effective date of such change.
     Base Rate Loan. Any Loan bearing interest determined with reference to the
Base Rate.
     Borrower. See Preamble.
     Borrower Security Agreement. The Security Agreement dated the Closing Date
made by the Borrower in favor of the Agent.
     Borrower’s Accountants. Vitale, Caturano & Company, Ltd. or such other
independent certified public accountants as are selected by the Borrower and
reasonably acceptable to the Agent.
     Borrowing Base. As at the date of any determination thereof, an amount
equal to the lesser of (i) 75% of the aggregate Net Present Value of Lease
Receivables (determined on a Lease by Lease basis) that are Eligible Lease
Receivables, and (ii) 100% of the Adjusted Cost of the Eligible Equipment
subject to Eligible Leases; provided, however, that notwithstanding the
foregoing, there shall be excluded from the Borrowing Base the Receivables due
under any Limited Quality Lease to the extent that, as of the date of
determination of the Borrowing Base, the Receivables due pursuant to such
Limited Quality Lease, when added to the total of Receivables due pursuant to
all other Limited Quality Leases, would exceed 15% of Gross Lease Installments;
and provided, further that the Agent may, from time to time in its reasonable
discretion, upon seven (7) days’ prior notice to the Borrower, establish lower
percentages for the advance rates set forth in clauses (i) and (ii) above.
     Borrowing Base Report. A report with respect to the Borrowing Base signed
by any Responsible Officer of the Borrower and in a form reasonably satisfactory
to the Agent.
     Business Day. (i) For all purposes other than as covered by clause
(ii) below, any day other than a Saturday, Sunday or legal holiday on which
banks in Boston, Massachusetts are open for the conduct of a substantial part of
their commercial banking business; and (ii) with

- 2 -



--------------------------------------------------------------------------------



 



respect to all notices and determinations in connection with, and payments of
principal and interest on, LIBOR Loans, any day that is a Business Day described
in clause (i) and that is also a day on which dealings in U.S. dollar deposits
are also carried on in the London interbank market and banks are open for
business in London.
     Capital Expenditures. Without duplication, any expenditure by the Borrower
or any of their Subsidiaries for fixed or capital assets, leasehold
improvements, Capitalized Leases, installment purchases of machinery and
equipment, acquisitions of real estate and other similar expenditures including
(i) in the case of a purchase, the entire purchase price, whether or not paid
during the fiscal period in question, (ii) in the case of a Capitalized Lease,
the capitalized amount (as determined under GAAP) of the obligations under such
lease to pay rent and other amounts, and (iii) expenditures in any construction
in progress account of the Borrower.
     Capitalized Leases. All leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
     Change of Control. (a) Either Richard F. Latour or James R. Jackson Jr.
shall have ceased to hold the offices, and engage in the duties and have the
responsibilities thereof, in the Borrower and the Parent that he holds as of the
date hereof, or any material restriction shall have been imposed on either’s
right to exercise the powers and authority of such offices and to manage the
financial affairs of the Borrower in a manner consistent with past practices,
and a successor reasonably satisfactory to the Majority Lenders shall not have
been appointed within 90 days thereafter; (b) more than one-third of the members
of the Board of Directors of the Parent or of the Borrower at the beginning of
any year fail to remain in office throughout such year, unless such former
members of the Board of Directors are replaced with Persons reasonably
acceptable to the Majority Lenders within 90 days; or (c) any Person or two or
more Persons acting in concert shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 of the Commission under the Securities Exchange Act of
1934, as amended) of more than 51% of the fully diluted equity interests of the
Borrower or either Guarantor outstanding on the date hereof.
     Closing Date. The first date on which the conditions set forth in
Sections 3.1 and 3.2 have been satisfied and any Loans are to be made hereunder.
     Code. The Internal Revenue Code of 1986 and the rules and regulations
thereunder, collectively, as the same may from time to time be supplemented or
amended and remain in effect.
     Collateral. All of the property, rights and interests of the Borrower and
its Subsidiaries that are or are intended to be subject to the security
interests and liens created by the Security Documents.
     Collateral Account. See Section 3.9 of the Borrower Security Agreement.
     Commitment. In relation to any particular Lender, the maximum dollar amount
which such Lender has agreed to loan to the Borrower upon the terms and subject
to the conditions of this Agreement, initially as set forth on Schedule 1
attached hereto, as such Lender’s

- 3 -



--------------------------------------------------------------------------------



 



Commitment may be modified pursuant hereto and in effect from time to time.
Schedule 1 shall be amended from time to time to reflect any changes in the
Commitments of the Lenders.
     Commitment Increase Supplement. See Section 2.1(f)(ii).
     Commitment Percentage. In relation to any particular Lender, the percentage
which such Lender’s Commitment represents of the aggregate Commitments of all
the Lenders, initially as set forth on Schedule 1 attached hereto, as such
Lender’s Commitment Percentage may be modified pursuant hereto and in effect
from time to time. Schedule 1 shall be amended from time to time to reflect any
changes in the Commitment Percentages of the Lenders.
     Consolidated EBIT. At any date of determination, an amount equal to
Consolidated Net Income for the most recently completed fiscal period plus
(a) the following to the extent excluded or deducted in calculating such
Consolidated Net Income: (i) Consolidated Interest Expense, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) other
non-recurring expenses reducing such Consolidated Net Income that do not
represent a cash item in such period or any future period (in each case for such
period), minus (b) the following to the extent included in calculating such
Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits and (ii) all non-recurring items increasing such Consolidated Net Income
(in each case for such period).
     Consolidated Interest Expense. For any fiscal period, the sum of (a) all
interest (including, with respect to Subordinated Debt, all interest paid in
cash, interest accrued but not paid in cash and PIK Interest), premium payments,
debt discount, fees, charges and related expenses in connection with borrowed
money (including capitalized interest) or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by the Parent and its Subsidiaries.
     Consolidated Net Income. For any fiscal period, the consolidated net income
of the Parent and its Subsidiaries for such period, as determined in accordance
with GAAP, except that in no event shall such consolidated net income include:
(a) any extraordinary or nonrecurring gains; (b) the net income of any
Subsidiary during such period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its organizational documents or any
agreement, instrument or law applicable to such Subsidiary during such period,
except that Parent’s equity in any net loss of any such Subsidiary for such
period shall be included in determining Consolidated Net Income; (c) any income
(or loss) for such period of any Person if such Person is not a Subsidiary of
Parent or its Subsidiaries, except that Parent’s or its Subsidiaries equity in
the net income of any such Person for such period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Period to Parent or its Subsidiaries as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Parent as described in clause (b) of this proviso); (d) any gain or
loss arising from any write-up of assets or “gain-on-sale” accounting (including
without limitation with respect to sales to a Special Purpose Subsidiary),
except to the extent inclusion thereof shall be approved in writing by the

- 4 -



--------------------------------------------------------------------------------



 



Agent; (e) earnings of any Subsidiary accrued prior to the date it became a
Subsidiary; (f) any non-cash stock based compensation income or expense related
to restricted stock or stock options; (g) any deferred or other credit
representing any excess of the equity of any Subsidiary at the date of
acquisition thereof over the amount invested in such Subsidiary; (h) the
proceeds of any life insurance policy; and (i) any reversal of any contingency
reserve, except to the extent that provision for such contingency reserve shall
be made from income arising during such period.
     Consolidated Tangible Capital Base. At any date as of which the amount
thereof shall be determined, the sum of (i) Consolidated Tangible Net Worth,
plus (ii) Subordinated Debt.
     Consolidated Tangible Net Worth. At any date as of which the amount thereof
shall be determined, the consolidated total assets of the Parent and its
Subsidiaries, with inventory and cost of goods determined on a “first in, first
out” basis, minus (a) Consolidated Total Liabilities, and minus (b) the sum of
any amounts attributable to (i) the book value, net of applicable reserves, of
all intangible assets of the Parent and its Subsidiaries, including, without
limitation, goodwill, trademarks, copyrights, patents and any similar rights,
and unamortized debt discount and expense, (ii) all reserves not already
deducted from assets or included in Consolidated Total Liabilities, (iii) any
write-up in the book value of assets resulting from any revaluation thereof
subsequent to the date of the Initial Financial Statements, (iv) gain-on-sale
accounting, (v) the value of any minority interests in Subsidiaries, (vi)
intercompany accounts with Subsidiaries and Affiliates (including receivables
due from Subsidiaries and Affiliates), (vii) the value, if any, attributable to
any capital stock or other equity interests of the Parent or any Subsidiary held
in treasury, and (viii) the value, if any, attributable to any notes or
subscriptions receivable due from equity holders in respect of capital stock or
other equity interests.
     Consolidated Total Liabilities. At any date as of which the amount thereof
shall be determined, all obligations that should, in accordance with GAAP, be
classified as liabilities on the consolidated balance sheet of the Parent and
its Subsidiaries, including in any event all Indebtedness.
     Credit Scoring System. The Borrower’s credit scoring system used in making
its credit decisions as in effect as of the date hereof with such changes as are
permitted hereunder.
     Dealer. A Person who (i) is domiciled in the United States of America,
(ii) is not the subject of and is not taking any action described in subsections
(g) and (h) of Section 8.1 (substituting such Person for “Borrower” in such
subsections) and (iii) is engaged in the business of selling, servicing and
installing Equipment or who is a broker engaged in the business of brokering the
financing of Equipment.
     Default. An Event of Default or any event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.
     Designated Person. See Section 4.21(b).
     Discount Rate. The Base Rate, which rate shall change contemporaneously
with any change in the Base Rate.

- 5 -



--------------------------------------------------------------------------------



 



Drawdown Date. The Business Day on which any Loan is made or is to be made.
Eligible Equipment. Equipment:

  (a)   Either (i) to which the Borrower has good and marketable title or
(ii) in which the Borrower has a security interest and, if the Original Cost of
such Equipment is $10,000 or greater, the Borrower has a perfected first
priority security interest;     (b)   Which, except to the extent set forth in
clause (a), is not subject to any Encumbrance other than that in favor of the
Agent for the benefit of the Lenders and, if the Original Cost of such Equipment
is $10,000 or greater, in which the Agent has a duly perfected first priority
security interest under the UCC or other similar law;     (c)   Which is to be
used primarily in the ordinary course of business by the Borrower’s lessees;    
(d)   Which is subject to an Eligible Lease;     (e)   Which is insured by
either the Borrower in accordance with current practice or the lessee thereof in
accordance with industry standards; and     (f)   Which, if acquired as part of
a Permitted Acquisition, shall have been approved by the Majority Lenders
pursuant to the proviso in Section 7.8(f).

provided that in no event shall Equipment include stand-alone software.
     Eligible Interest Rate Contracts. Interest Rate Contracts purchased by
Borrower from a Lender and approved by the Agent (such approval not to be
unreasonably withheld or delayed).
     Eligible Lease. A Lease:

  (a)   Which is in full force and effect, has not continued beyond the original
term of the Lease and is not on a month-to-month basis;     (b)   The lessor
under which is the Borrower;     (c)   Which is assignable by the lessor
thereunder;     (d)   Which is non-cancelable and provides that the lessee’s
obligations thereunder are absolute and unconditional, and not subject to
defense, deduction, set-off or claim and as to which no defenses, set-offs,
claims or counterclaims exist or have been asserted;     (e)   Which is not
subject to any Encumbrance other than that in favor of the Agent for the benefit
of the Lenders, and in which the Agent has a duly perfected first priority
security interest under the UCC;

- 6 -



--------------------------------------------------------------------------------



 



  (f)   The lessee under which (i) is domiciled in the United States of America,
(ii) is not the subject of and has not taken any action described in subsections
(g) and (h) of Section 8.1 (substituting such Person for “Borrower” in such
subsections), (iii) is not an Affiliate of the Borrower, (iv) is not the obligor
for more than $300,000 of Eligible Lease Receivables, and (v) has not otherwise
been determined by the Agent to be unacceptable;     (g)   Which is in a form
substantially in accordance with Exhibit F attached hereto or otherwise approved
by the Agent;     (h)   Under which no payment is more than 90 days past due;  
  (i)   More than 80% of the Receivables owing from the lessee of such Lease are
Eligible Lease Receivables;     (j)   Under which no default has occurred other
than to the extent permissible under clause (i) immediately above;     (k)  
Which covers Eligible Equipment;     (l)   Which arose and was entered into in
the ordinary course of business of the Borrower or its predecessor in interest,
provided that if the Borrower was not the original lessor under such Lease but
acquired such Lease by purchase or otherwise, such Lease has been approved by
the Agent (such approval not to be unreasonably withheld or delayed);     (m)  
Which was not originated by an Ineligible Dealer;     (n)   Which has not been
modified, amended, restated or otherwise rewritten with respect to terms of
payment, term or in any other material respect; and     (o)   Which, if acquired
as part of a Permitted Acquisition, shall have been approved by the Majority
Lenders pursuant to the proviso in Section 7.8(f).

     Eligible Lease Receivables. As at the date of determination thereof,
Receivables arising under and due and unpaid pursuant to an Eligible Lease.
     Encumbrances. Any interest granted by a Person in any real or personal
property, asset or other right owned or being purchased or acquired by such
Person that secures payment or performance of any obligation, including, without
limitation, any mortgage, pledge, security interest, lien, retained security
title of a conditional vendor or other charge or encumbrance of any kind,
whether arising by contract, as a matter of law, by judicial process or
otherwise.
     Environmental Laws. Any and all applicable federal, state and local
environmental, health or safety statutes, laws, regulations, rules and
ordinances (whether now existing or hereafter enacted or promulgated), and all
applicable judicial, administrative and regulatory decrees, judgments and
orders, including common law rulings and determinations, relating to injury to,
or the protection of, real or personal property or human health or the
environment,

- 7 -



--------------------------------------------------------------------------------



 



including, without limitation, all requirements pertaining to reporting,
licensing, permitting, investigation, remediation and removal of emissions,
discharges, releases or threatened releases of Hazardous Materials into the
environment or relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport or handling of such Hazardous Materials.
     Equipment. Equipment owned and leased or sold by the Borrower to third
party users.
     ERISA. The Employee Retirement Income Security Act of 1974 and the rules
and regulations thereunder, collectively, as the same may from time to time be
supplemented or amended and remain in effect.
     ERISA Affiliate. Any trade or business, whether or not incorporated, that
is treated as a single employer with the Borrower under Section 414(b), (c),
(m) or (o) of the Code and Section 4001(a)(14) of ERISA.
     ERISA Event. (a) Any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (e) the incurrence of any liability under
Title IV of ERISA with respect to the termination of any Plan or the withdrawal
or partial withdrawal of the Borrower or any of its ERISA Affiliates from any
Plan or Multiemployer Plan; (f) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (g) the receipt by the Borrower or any ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability (as defined in Part I of
Subtitle E of Title IV of ERISA) with respect to any Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA; (h) the occurrence
of a “prohibited transaction” with respect to which the Borrower or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable; and (i) any other event or condition with respect to a Plan
or Multiemployer Plan that could reasonably be expected to result in liability
of the Borrower.
     Event of Default. Any event described in Section 8.1.
     Executive Orders. See Section 4.21(a).
     Federal Funds Effective Rate. For any day, a fluctuating interest rate per
annum equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day that is a Business Day, the
average of

- 8 -



--------------------------------------------------------------------------------



 



the quotations for such day on such transactions received by the Agent from
three Federal funds brokers of recognized standing selected by the Agent.
     GAAP. Generally accepted accounting principles, consistently applied.
     Gross Lease Installments. The total amount of Receivables due to the
Borrower from all Leases of Equipment.
     Guarantees. As applied to any Person (the “guarantor”), all guarantees,
endorsements and other contingent or surety obligations with respect to
Indebtedness or other obligations of any other Person (the “primary obligor”),
whether or not reflected on the consolidated balance sheet of the guarantor,
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation.
     Guarantors. Each of the Parent and Leasecomm.
     Hazardous Material. Any substance (i) the presence of which requires or may
hereafter require notification, investigation, removal or remediation under any
Environmental Law; (ii) which is or becomes defined as a “hazardous waste”,
“hazardous material” or “hazardous substance” or “pollutant” or “contaminant”
under any present or future Environmental Law or amendments thereto including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. Section 9601 et seq.) and any applicable local statutes
and the regulations promulgated thereunder; (iii) which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic or
otherwise hazardous and which is or becomes regulated pursuant to any
Environmental Law by any governmental authority, agency, department, commission,
board, agency or instrumentality of the United States, any state of the United
States, or any political subdivision thereof; or (iv) without limitation, which
contains gasoline, diesel fuel or other petroleum products, asbestos or
polychlorinated biphenyls (“PCB’s”).
     Increasing Lender. See Section 2.1(f)(ii).
     Indebtedness. As applied to any Person, without duplication, (i) all
obligations for borrowed money and other extensions of credit, whether secured
or unsecured, absolute or contingent, and whether or not evidenced by bonds,
notes, debentures or other similar instruments, including, without limitation,
any recourse against the seller of Leases and related Equipment and Receivables
in the type of transaction contemplated by Section 7.4(c), (ii) all obligations
representing the deferred purchase price of property, other than accounts
payable arising in the ordinary course of business, (iii) all obligations
secured by any Encumbrance on property owned or acquired by such Person, whether
or not the obligations secured thereby shall

- 9 -



--------------------------------------------------------------------------------



 



have been assumed, (iv) that portion of all obligations arising under
Capitalized Leases that is required to be capitalized on the consolidated
balance sheet of the such Person, (v) all Guarantees, (vi) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn) and banker’s acceptances issued for the account of
or on behalf of any of such Person, (vii) all obligations that are immediately
due and payable out of the proceeds of or production from property now or
hereafter owned or acquired by such Person, (viii) obligations in respect of
Interest Rate Contracts, and (ix) all other obligations which, in accordance
with GAAP, would be included as a liability on the consolidated balance sheet of
such Person, but excluding anything in the nature of capital stock, capital
surplus and retained earnings.
     Ineligible Dealer. A Dealer who has originated five (5) or more Leases, 50%
or more of which are not Eligible Leases.
     Initial Financial Statements. See Section 4.6(a).
     Interest Period. With respect to each LIBOR Loan, the period commencing on
the date of the making or continuation of or conversion to such LIBOR Loan and
ending one (1), two (2) or three (3) months thereafter, as the Borrower may
elect in the applicable Notice of Borrowing or Conversion; provided that:
     (i) any Interest Period (other than an Interest Period determined pursuant
to clause (iii) below) that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in the next calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(iii) below, end on the last Business Day of a calendar month;
     (iii) any Interest Period that would otherwise end after the Maturity Date
shall end on the Maturity Date; and
     (iv) notwithstanding clause (iii) above, no Interest Period shall have a
duration of less than one month, and if any Interest Period applicable to a Loan
would be for a shorter period, such Interest Period shall not be available
hereunder.
     Interest Rate Contracts. Any and all (a) rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b)

- 10 -



--------------------------------------------------------------------------------



 



transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.
     Investment. As applied to the Borrower and its Subsidiaries, the purchase,
acquisition or ownership of any share of capital stock, partnership or limited
liability company interest, evidence of indebtedness or other equity security of
any other Person (including any Subsidiary); any loan, advance or extension of
credit (excluding Receivables arising in the ordinary course of business) to, or
contribution to the capital of, any other Person (including any Subsidiary); any
real estate held for sale or investment; any securities or commodities futures
contracts held; any other investment in any other Person (including any other
Borrower or any Subsidiary); and the making of any commitment or the acquisition
of any option to make an Investment.
     Lease. Any lease agreement, installment sales contract or other agreement
(including any and all schedules, supplements and amendments thereon and
modifications thereof) entered into by the Borrower as lessor or seller with
respect to Equipment.
     Leasecomm. Leasecomm Corporation, a Massachusetts corporation.
     Lenders. Sovereign, the other financial institutions parties hereto and
listed on Schedule 1 attached hereto and each other Person that may after the
date hereof become an Assignee and, thereby, a party to this Agreement as a
“Lender” hereunder, but from and after the effective date that any Person shall
have assigned its entire Commitment pursuant to Section 9.1, “Lenders” shall no
longer include such Person.
     Leverage Ratio. The ratio of (i) Consolidated Total Liabilities, minus
Subordinated Debt to (ii) Consolidated Tangible Net Worth, plus Subordinated
Debt.
     LIBOR Loan. Any Loan bearing interest at a rate determined with reference
to the LIBOR Rate.
     LIBOR Rate. With respect to any LIBOR Loan for any Interest Period, the
rate per annum, expressed as a percentage, as determined by the Agent on the
basis of the offered rates for deposits in U.S. dollars, for a period of time
comparable to such Interest Period, which appears on the Reuters page LIBOR01
(formerly Telerate page 3750) as of 11:00 a.m. London time on the day that is
two Business Days preceding the first day of such Interest Period; provided,
however, that if the rate described above does not appear on the Reuters System
on any applicable interest determination date, the LIBOR Rate shall be the rate
(rounded upward, if necessary, to the nearest one hundred-thousandth of a
percentage point) determined on the basis of the offered rates for deposits in
U.S. dollars for a period of time comparable to such Interest Period which are
offered by four major banks in the London interbank market at approximately
11:00 a.m. London time, on the day that is two (2) Business Days preceding the
first day of such Interest Period as selected by the Agent. The principal London
office of each of the four major London banks will be requested to provide a
quotation of its U.S. dollar deposit offered rate. If

- 11 -



--------------------------------------------------------------------------------



 



at least two such quotations are provided, the LIBOR Rate for that date will be
the arithmetic mean of the quotations. If fewer than two quotations are provided
as requested, the rate for that date will be determined on the basis of the
rates quoted for loans in U.S. dollars to leading European banks for a period of
time comparable to such Interest Period offered by major banks in New York City
at approximately 11:00 a.m. New York City time, on the day that is two Business
Days preceding the first day of such Interest Period.
     LIBOR Reserve Percentage. For any Interest Period, the aggregate of the
maximum reserve percentages (including all basic, marginal, special, emergency
and supplemental reserves), expressed as a decimal, established by the Board of
Governors of the Federal Reserve System and any other banking authority,
domestic or foreign, to which any Lender or the Bank is subject with respect to
“Eurocurrency Liabilities” (as defined in regulations issued from time to time
by such Board of Governors). The LIBOR Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.
     Limited Quality Lease. A Lease with a credit grade of “Q” or “U” as
determined under the Credit Scoring System.
     Loan Parties. Collectively, the Borrower, each Guarantor, each Subsidiary
that is required hereunder to execute a Subsidiary Guarantee and any other
endorser, guarantor or surety for any Obligation.
     Loan Documents. This Agreement, the Notes, the Affiliate Guarantees, any
Subsidiary Guarantees, the Security Documents and all agreements entered into
pursuant to Section 5.10, together with any agreements, instruments or documents
now or hereafter executed and delivered pursuant to or in connection with any of
the foregoing.
     Loans. The loans made or to be made by the Lenders to the Borrower pursuant
to Section II of this Agreement.
     Majority Lenders. As of any date, the holders of more than fifty percent
(50%) of the aggregate outstanding principal amount of Loans on such date; and
if no such principal is outstanding, the holders of more than fifty percent
(50%) of the total Commitments.
     Material Adverse Effect. Any of (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent) or condition (financial or otherwise) of the Borrower
individually or the Parent together with its Subsidiaries taken as a whole;
(b) a material impairment of the rights and remedies of the Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.
     Maturity Date. August 2, 2010.
     Multiemployer Plan. Any plan which is a Multiemployer Plan as defined in
Section 4001(a)(3) of ERISA.

- 12 -



--------------------------------------------------------------------------------



 



     Net Present Value of Lease Receivables. An amount (determined on a Lease by
Lease basis) equal to Gross Lease Installments, discounted to present value by a
percentage equal to the Discount Rate (which calculation shall not take into
account rental payments due or payable under any Eligible Lease beyond 60 months
after the commencement date of such Eligible Lease).
     New Lender. See Section 2.1(f)(i).
     Note Record. Any internal record, including a computer record, maintained
by any Lender with respect to any Loan.
     Notes. See Section 2.2.
     Notice of Borrowing or Conversion. The notice, substantially in the form of
Exhibit B hereto, to be given by the Borrower to the Agent to request a Loan or
to convert an outstanding Loan of one Type into a Loan of another Type, in
accordance with Section 2.3.
     Obligations. The aggregate outstanding principal balance of and interest
(and premium, if any) on the Loans (including, without limitation, interest
accruing at the then applicable rate provided herein after the maturity of the
Loans and interest accruing at the then applicable rate provided herein after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
and all other obligations of the Borrower to the Agent and the Lenders of every
kind and description pursuant to or in connection with the Loan Documents and
Eligible Interest Rate Contracts, direct or indirect, absolute or contingent,
primary or secondary, due or to become due, now existing or hereafter arising,
regardless of how they arise or by what agreement or instrument, if any, in each
case whether on account of principal, interest, premium, fees, indemnities,
costs, expenses or otherwise (including without limitation, with respect to ACH
payments and all fees and disbursements of counsel that are required to be paid
by the Borrower pursuant to any of the Loan Documents), and including
obligations to perform acts and refrain from taking action as well as
obligations to pay money.
     OFAC. See Section 4.21(b).
     Original Cost. The Borrower’s purchase price for any Equipment as invoiced
by the supplier thereof.
     Original Credit Agreement. See Preamble.
     Original Parties. See Preamble.
     Overadvance. See Section 2.1(e).
     Parent. MicroFinancial Incorporated, a Massachusetts corporation and sole
stockholder of the Borrower and Leasecomm.
     Participant. See Section 9.2.

- 13 -



--------------------------------------------------------------------------------



 



     Patriot Act. The federal Uniting and Strengthening of America by Providing
the Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
as amended from time to time.
     PBGC. The Pension Benefit Guaranty Corporation or any entity succeeding to
any or all of its functions under ERISA.
     Pension Plan. Any Plan which is an “employee pension benefit plan” (as
defined in ERISA).
     Permitted Encumbrances. See Section 7.3.
     Person. Any individual, corporation, partnership, limited liability
company, trust, unincorporated association, business or other legal entity, and
any government or governmental agency or political subdivision thereof.
     PIK Interest. Interest added to the unpaid principal amount of Subordinated
Debt rather than paid in cash.
     Plan. Any “employee pension benefit plan” or “employee welfare benefit
plan” (each as defined in Section 3 of ERISA) maintained by the Borrower or any
Subsidiary.
     Pledge Agreement. The Pledge Agreement dated the Closing Date with respect
to all of the issued and outstanding capital stock of the Borrower and Leasecomm
made by the Parent in favor of the Agent.
     Prohibited Transaction. Any “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code.
     Qualified Investments. As applied to the Borrower and its Subsidiaries,
Investments in (i) notes, bonds or other obligations of the United States of
America or any agency thereof that as to principal and interest constitute
direct obligations of or are guaranteed by the United States of America and that
have maturity dates not more than one year from the date of acquisition,
(ii) certificates of deposit, demand deposit accounts or other deposit
instruments or accounts maintained in the ordinary course of business with banks
or trust companies organized under the laws of the United States or any state
thereof that have capital and surplus of at least $100,000,000 which
certificates of deposit and other deposit instruments, if not payable on demand,
have maturities of not more than 180 days from the date of acquisition,
(iii) commercial paper that, as of the date of acquisition, has the highest
credit rating obtainable from Moody’s Investors Service, Inc. or Standard &
Poor’s Corporation or their successors, and in each case maturing not more than
270 days from the date of acquisition, and (iv) any repurchase agreement secured
by any one or more of the foregoing.
     Receivables. All rights of the Borrower to payment of a monetary obligation
(i) for property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (ii) for services rendered or to be rendered, (iii) for a
secondary obligation incurred or to be incurred, or (iv) arising out of the use
of a credit or charge card or information contained on or for use with the card;
and all sums of money and other proceeds due or becoming due thereon, all notes,
bills,

- 14 -



--------------------------------------------------------------------------------



 



drafts, acceptances, instruments, documents and other debts, obligations and
liabilities, in whatever form, owing to the Borrower with respect thereto, all
guarantees and security therefor, and the Borrower’s rights pertaining to and
interest in such property, including the right of stoppage in transit, replevin
or reclamation; all chattel paper; all amounts due from Affiliates of the
Borrower; all insurance proceeds; all other rights and claims to the payment of
money, under contracts or otherwise; and all other property constituting
“accounts” as such term is defined in the UCC.
     Responsible Officer. The chief financial officer of the Parent or the
Borrower, as the case may be, and, in the case of the Borrower, any other
officer of the Borrower designated by the chief financial officer of the
Borrower to sign Borrowing Base Reports and Notices of Borrowing or Conversion.
     Restricted Payment. Any dividend, distribution, loan, advance, guaranty,
extension of credit or other payment (whether in cash, securities or other
property) to or for the benefit of any Person who holds an equity interest in
the Parent or any of its Subsidiaries, whether or not such interest is evidenced
by a security, and any other payment, whether in cash, securities or other
property, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any capital stock of the Parent or any of its
Subsidiaries, whether now or hereafter outstanding, or of any options, warrants
or similar rights to purchase such capital stock or any security convertible
into or exchangeable for such capital stock.
     Revolving Credit Loan. See Section 2.1(a).
     Security Documents. Security agreements, including the Borrower Security
Agreement, one or more blocked account agreements, collateral assignments of
trademarks, a memorandum of copyright interest and the Pledge Agreement, each in
favor of the Agent to secure Obligations and dated the Closing Date, in each
case as amended and/or restated and in effect from time to time, and any
additional documents evidencing or perfecting the Agent’s lien on the
Collateral.
     Sovereign. See Preamble.
     Special Purpose Subsidiary. A Subsidiary of the Parent or any of its
Subsidiaries (other than the Borrower) that is a special purpose corporation
organized in connection with a securitization and/or sale and financing of
Leases and related Equipment and Receivables of the Borrower or either
Guarantor, none of the assets of which constitutes any part of the Collateral
after giving effect to the release of the Lenders’ Encumbrances on Collateral
contemplated by Section 9 of the Borrower Security Agreement.
     Subordinated Debt. Indebtedness of the Parent or any of its Subsidiaries
which is expressly subordinated and made junior to the payment and performance
in full of the Obligations on terms and conditions satisfactory to the Lenders.
     Subsidiary. With respect to any Person, any corporation, association, joint
stock company, business trust, partnership, limited liability company or other
similar organization of which 50% or more of the ordinary voting power for the
election of a majority of the members of the board of directors or other
governing body of such entity is held or controlled by such Person or a
Subsidiary of such Person; or any other such organization the management of
which is

- 15 -



--------------------------------------------------------------------------------



 



directly or indirectly controlled by such Person or a Subsidiary of such Person
through the exercise of voting power or otherwise; or any joint venture, whether
incorporated or not, in which such Person has a 50% or greater ownership
interest.
     Subsidiary Guarantees. Guarantees of all Obligations, in form and substance
satisfactory to the Agent, made by each Subsidiary of the Borrower, other than a
Special Purpose Subsidiary, in favor of the Lenders.
     Total Commitment. The sum of the Commitments of the Lenders as in effect
from time to time, which as of the Closing Date shall be $60,000,000 and which
may be any lesser amount, including zero, resulting from a termination or
reduction of such amount in accordance with Sections 2.1 and 8.2.
     Total Outstandings. At any time, the aggregate outstanding principal
balance of the Loans at the time.
     Type. A LIBOR Loan or a Base Rate Loan.
     UCC. The Uniform Commercial Code as enacted in The Commonwealth of
Massachusetts.
     Univest. See Section 7.4(c).
     Unused Fee. See Section 2.6.
     1.2 Rules of Interpretation.
          (a) All terms of an accounting or financial character used herein but
not defined herein shall have the meanings assigned thereto by GAAP, as in
effect from time to time, and all calculations for the purposes of Section VI
hereof shall be made in accordance with GAAP; provided that if any time after
the date hereof there shall occur any change in respect of GAAP from that used
in the preparation of the audited financial statements referred to in
Section 4.6(a) in a manner that would have a material effect on any matter which
is material to Section VI, the Borrower and the Lenders will, within 10 Business
Days after notice from the Agent or the Borrower, as the case may be to that
effect, commence and continue in good faith negotiations with a view towards
making appropriate amendments to the provisions hereof acceptable to the Lenders
to reflect as narrowly as possible the effect of such change on Section VI as in
effect on the date hereof; provided, further, that until such notice shall have
been withdrawn or the relevant provisions amended in accordance herewith,
Section VI shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective.
          (b) All terms employing the capitalized word “Consolidated” refer to
the Parent and the Subsidiaries of the Parent consolidated with it, including
the Borrower.
          (c) Except as otherwise specifically provided herein, reference to any
document or agreement shall include such document or agreement as amended,
modified or

- 16 -



--------------------------------------------------------------------------------



 



supplemented and in effect from time to time in accordance with its terms and
the terms of this Agreement.
          (d) The singular includes the plural and the plural includes the
singular. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
          (e) A reference to any Person includes its permitted successors and
permitted assigns.
          (f) The words “include”, “includes” and “including” are not limiting.
          (g) The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.
          (h) All terms not specifically defined herein or by GAAP that are
defined in the UCC, shall have the meanings assigned to them in the UCC.
SECTION II
DESCRIPTION OF CREDIT
     2.1 Revolving Credit Loans.
          (a) Upon the terms and subject to the conditions of this Agreement,
and in reliance upon the representations, warranties and covenants of the
Borrower herein, each of the Lenders agrees, severally and not jointly, to make
revolving credit loans (the “Revolving Credit Loans”) to the Borrower at the
Borrower’s request from time to time from and after the Closing Date and prior
to the Maturity Date, provided that the Total Outstandings (after giving effect
to all requested Loans) shall not at any time exceed the lesser of (i) the
Borrowing Base and (ii) the Total Commitment, and provided, further that the sum
of the aggregate principal amount of outstanding Revolving Credit Loans made by
each Lender shall not at any time (after giving effect to all requested Loans)
exceed such Lender’s Commitment. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay, prepay and reborrow amounts, up to
the limits imposed by this Section 2.1, from time to time between the Closing
Date and the Maturity Date upon request given to the Agent pursuant to
Section 2.3. Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that the conditions set forth in
Sections 3.1 and 3.2 have been satisfied as of the date of such request.
          (b) Each LIBOR Loan shall be in a minimum principal amount of $500,000
or in integral multiples of $100,000 in excess of such minimum amount. No more
than five (5) LIBOR Loans may be outstanding at any time.
          (c) Upon the terms and subject to the conditions and limitations of
this Agreement, the Borrower may convert all or a part of any outstanding Loan
into a Loan of another Type on any Business Day (which, in the case of a
conversion of an outstanding LIBOR

- 17 -



--------------------------------------------------------------------------------



 



Loan shall be the last day of the Interest Period applicable to such LIBOR
Loan). The Borrower shall give the Agent prior notice of each such conversion
(which notice shall be effective upon receipt) in accordance with Section 2.3.
          (d) (i) All Commitments shall automatically terminate at 5:00 p.m.
Boston time on the Maturity Date.
          (ii) Subject to the provisions of Sections 2.6(b) and 2.7, the
Borrower shall have the right at any time and from time to time upon five
(5) Business Days’ prior written notice to the Agent to reduce by $5,000,000,
and in integral multiples of $1,000,000 if in excess thereof, the Total
Commitment or to terminate entirely the Lenders’ Commitments to make Loans
hereunder, whereupon the Commitments of the Lenders shall be reduced pro rata in
accordance with their respective Commitment Percentages by the aggregate amount
specified in such notice or shall, as the case may be, be terminated entirely.
          (iii) No such reduction or termination of any Commitment may be
reinstated.
          (e) Notwithstanding the provisions of Section 2.1(a), the Agent may,
in its sole discretion, advance Revolving Credit Loans on behalf of the Lenders
to the Borrower at a time when Total Outstandings exceed, or after giving effect
to all requested Loans would exceed, the Borrowing Base (any such Revolving
Credit Loan or Loans being herein referred to individually as an “Overadvance”
and collectively, as “Overadvances”), provided that (i) the Total Outstandings
(after giving effect to all requested Loans (including Overadvances)) shall not
at any time exceed the Total Commitment, (ii) the outstanding Overadvances shall
not at any time exceed ten percent (10%) of the Borrowing Base, (iii) all
Overadvances shall be Base Rate Loans, (iv) no Overadvance may be made after the
occurrence and during the continuation of a Default or an Event of Default
without the consent of all Lenders and (v) each Overadvance shall be payable on
the next Business Day after the Drawdown Date thereof.
          (f) The Total Commitment may be increased as provided in this
Section 2.1(f) if such proposed increase is approved in advance by the Agent in
its sole discretion and if the other conditions set forth below are satisfied:
          (i) The Borrower may (A) request any of one or more of the Lenders to
increase the amount of its Commitment (which request shall be in writing and
sent to the Agent to forward to such Lender) and/or (B) request the Agent to use
its commercially reasonable efforts to arrange for any of one or more banks or
financial institutions not a party hereto (a “New Lender”) to become a party to
and a Lender under this Agreement, provided that in no event shall the amount of
the Total Commitment as increased pursuant to this Section 2.1(f) exceed
$100,000,000, and provided, further, that the identification and arrangement of
any New Lender to become a party hereto and a Lender under this Agreement shall
be made by the Agent after consultation with the Borrower. In no event may any
Lender’s Commitment be increased without the prior written consent of such
Lender, and the failure of any Lender to respond to the Borrower’s request for
an increase within fifteen Business Days after written notice thereof shall be
deemed a rejection by such Lender of the Borrower’s request. The Total
Commitment may not be increased if, at the time of any proposed increase
hereunder, a Default has

- 18 -



--------------------------------------------------------------------------------



 



occurred and is continuing. Any request by the Borrower to increase the Total
Commitment shall be deemed to be a representation and warranty on and as of the
date of such request and giving effect to such increase that no Default has
occurred and is continuing. Notwithstanding anything contained in this Agreement
to the contrary, no Lender shall have any obligation whatsoever to increase the
amount of its Commitment, and each Lender may at its option, unconditionally and
without cause, decline to increase its Commitment.
          (ii) If any Lender is willing, in its sole and absolute discretion, to
increase the amount of its Commitment hereunder (such a Lender hereinafter
referred to as an “Increasing Lender”), it shall enter into a written agreement
to that effect with the Borrower and the Agent, substantially in the form of
Exhibit G (a “Commitment Increase Supplement”), which agreement shall specify,
among other things, the amount of the increased Commitment of such Increasing
Lender. Upon the effectiveness of such Increasing Lender’s increase in its
Commitment, Schedule 1 shall, without further action, be deemed to have been
amended appropriately to reflect the increased Commitment of such Increasing
Lender. Any New Lender that is willing to become a party hereto and a Lender
hereunder shall enter into a written agreement with the Borrower and the Agent,
substantially in the form of Exhibit H (an “Additional Lender Supplement”),
which agreement shall specify, among other things, its Commitment hereunder.
When such New Lender becomes a Lender hereunder as set forth in the Additional
Lender Supplement, Schedule 1 shall, without further action, be deemed to have
been amended as appropriate to reflect the Commitment of such New Lender. Upon
the execution by the Agent, the Borrower and such New Lender of such Additional
Lender Supplement, such New Lender shall become and be deemed to be a party
hereto and a “Lender” hereunder for all purposes hereof and shall enjoy all
rights and assume all obligations on the part of the Lenders set forth in this
Agreement, and its Commitment shall be the amount specified in its Additional
Lender Supplement. Each New Lender that executes and delivers an Additional
Lender Supplement and becomes a party hereto and a “Lender” hereunder pursuant
to such Additional Lender Supplement is hereinafter referred to as a “Lender” or
an “Additional Lender.”
          (iii) In no event shall an increase in a Lender’s Commitment or the
Commitment of a New Lender which results in the Total Commitment exceeding the
amount which is authorized at such time in resolutions of the Borrower
previously delivered to the Agent become effective until the Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Agent, of the board of directors of the Borrower authorizing
the borrowings contemplated pursuant to such increase, certified by the
secretary or an assistant secretary of the Borrower. Upon the effectiveness of
the increase in a Lender’s Commitment or the Commitment of a New Lender and
execution by an Increasing Lender of a Commitment Increase Supplement or by an
Additional Lender of an Additional Lender Supplement, the Borrower shall make
such borrowing from such Increasing Lender or Additional Lender, and/or shall
make such prepayment of outstanding Revolving Credit Loans, as applicable, as
shall be required to cause the aggregate outstanding principal amount of such
Loans owing to each Lender (including each such Increasing Lender and Additional
Lender) to be

- 19 -



--------------------------------------------------------------------------------



 



proportional to such Lender’s share of the relevant Total Commitment after
giving effect to any increase thereof.
          (iv) Notwithstanding anything herein to the contrary, in no event may
the Total Commitment be increased hereunder unless (A) after giving effect to
such increase (and assuming the Total Commitment, as so increased, is fully
utilized by the Borrower), no Default will have occurred and be continuing and
the Borrower will be in compliance on a pro forma basis with all covenants under
Section VI and (B) the Agent shall have received a certificate of a Responsible
Officer of the Borrower certifying that the condition in clause (A) has been
satisfied (with calculations demonstrating compliance with such covenants on a
pro forma basis, in reasonable detail).
          (v) No New Lender may become an Additional Lender unless an Additional
Lender Supplement (or counterparts thereof) has been signed by such bank or
financial institution and which Additional Lender Supplement has been agreed to
and acknowledged by the Borrower and acknowledged by the Agent. No consent of
any Lender or acknowledgment of any of the other Lenders hereunder shall be
required therefor. In no event shall the Commitment of any Lender be increased
by reason of any bank or financial institution becoming an Additional Lender,
but the Total Commitment shall be increased by the amount of each Additional
Lender’s Commitment. Upon any Lender entering into a Commitment Increase
Supplement or any Additional Lender becoming a party hereto, the Agent shall
notify each other Lender thereof and shall deliver to each Lender a copy of the
Additional Lender Supplement executed by such Additional Lender, agreed to and
acknowledged by the Borrower and acknowledged by the Agent, and the Commitment
Increase Supplement executed by such Increasing Lender, agreed to and
acknowledged by the Borrower and acknowledged by the Agent.
     2.2 The Notes. The Revolving Credit Loans shall be evidenced by separate
promissory notes for each Lender, each such note to be in substantially the form
of Exhibit A hereto, dated as of the Closing Date and completed with appropriate
insertions (each such note being referred to herein as a “Note” and collectively
as the “Notes”). One Note shall be payable to the order of each Lender in a
principal amount equal to such Lender’s Commitment. The Borrower irrevocably
authorizes each of the Lenders to make or cause to be made, at or about the time
of the Drawdown Date of any Revolving Credit Loan or at the time of receipt of
any payment of principal on the Notes, an appropriate notation on its Note
Record reflecting (as the case may be) the making of such Revolving Credit Loan
or the receipt of such payment. The outstanding amount of the Revolving Credit
Loans set forth on the Note Records shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lenders, but the failure to
record, or any error in so recording, any such amount on any Lender’s Note
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Note to make payments of principal of or interest on any
Note when due.
     2.3 Notice and Manner of Borrowing or Conversion of Loans.
          (a) The Borrower may obtain or continue a Loan hereunder or convert an
outstanding Loan into a Loan of another Type by giving the Agent a telephonic
notice promptly confirmed by a written Notice of Borrowing or Conversion, which
telephonic notice shall be

- 20 -



--------------------------------------------------------------------------------



 



irrevocable and which must be received no later than 2:00 p.m. Boston time
(i) on the day on which the requested Loan is to be made as or converted to a
Base Rate Loan, and (ii) three Business Days before the day on which the
requested Loan is to be made or continued as or converted to a LIBOR Loan. Such
Notice of Borrowing or Conversion shall specify (i) the effective date and
amount of each Loan or portion thereof requested to be made, continued or
converted, subject to the limitations set forth in Section 2.1, (ii) the
interest rate option requested to be applicable thereto, and (iii) the duration
of the applicable Interest Period, if any (subject to the provisions of the
definition of the term “Interest Period”). If such Notice fails to specify the
interest rate option to be applicable to the requested Loan, then the Borrower
shall be deemed to have requested a Base Rate Loan. If the written confirmation
of any telephonic notification differs in any material respect from the action
taken by the Agent, the records of the Agent shall control absent manifest
error.
          (b) The presentment for payment of a check, draft or other item on, or
a request made by the Borrower for a wire transfer for funds from, any deposit
account maintained by the Borrower with the Agent shall be deemed to be a
request pursuant to a Notice of Borrowing or Conversion by the Borrower for a
Base Rate Loan hereunder to the extent that such account has insufficient funds
to pay all such checks, drafts or items presented, or wire transfers requested,
on any day in full.
          (c) Subject to the provisions of the definition of the term “Interest
Period” herein, the duration of each Interest Period for a LIBOR Loan shall be
as specified in the applicable Notice of Borrowing or Conversion. If no Interest
Period is specified in a Notice of Borrowing or Conversion with respect to a
requested LIBOR Loan, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration. If the Agent receives a Notice of
Borrowing or Conversion after the time specified in subsection (a) above, such
Notice shall not be effective. If the Agent does not receive an effective Notice
of Borrowing or Conversion with respect to an outstanding LIBOR Loan, or if,
when such Notice must be given prior to the end of the Interest Period
applicable to such outstanding Loan, the Borrower shall have failed to satisfy
any of the conditions hereof, the Borrower shall be deemed to have elected to
convert such outstanding Loan in whole into a Base Rate Loan on the last day of
the then current Interest Period with respect thereto.
          (d) Notwithstanding anything to the contrary contained in this
Section II, if a Default shall have occurred and be continuing, the Lenders
shall have no obligation to make or continue any LIBOR Loans to the Borrower.
     2.4 Funding of Loans.
          (a) Revolving Credit Loans (including Overadvances) shall be made by
the Lenders pro rata in accordance with their respective Commitment Percentages,
provided, however that the failure of any Lender to make any Loan shall not
relieve any other Lender of its obligation to lend hereunder (it being
understood, however, that no Lender shall be responsible for the failure of any
other Lender to make any Loan required to be made by such other Lender).
          (b) Each of the Lenders authorizes the Agent to advance all Revolving
Credit Loans (including Overadvances to the extent authorized under
Section 2.1(e)) which are

- 21 -



--------------------------------------------------------------------------------



 



requested by the Borrower during any calendar week, subject to the terms and
conditions of this Agreement. In addition, the Agent may, but shall not be
obligated to, apply amounts from the Collateral Account to fund the payment of
checks, drafts and other items, or requests for wire transfers, deemed to be a
request for a Base Rate Loan pursuant to Section 2.3(b) hereof instead of, or in
addition to, advancing a Revolving Credit Loan hereunder. On such day or days as
the Agent shall designate (each such day being referred to herein as a
“Settlement Date”), but at least once per week, whether or not the Commitments
have been terminated, a Default has occurred, the Obligations have been
accelerated or the Agent is proceeding to liquidate the Collateral, the Agent
shall, as promptly as practicable during normal business hours, effect a wire
transfer of immediately available funds to each Lender of the amount, if any,
payable to such Lender, or each Lender shall transfer to the Agent sufficient
immediately available federal funds to reimburse the Agent for each such
Lender’s pro rata share of all Revolving Credit Loans made by the Agent since
the previous Settlement Date, in each case after taking into account payments
and collections received by the Agent and applied to the Revolving Credit Loans,
so that after giving effect to such transfers by the Agent to the Lenders or by
the Lenders to the Agent, as the case may be, the Agent’s Note Record shall
correctly reflect each Lender’s pro rata share of outstanding Revolving Credit
Loans. All Revolving Credit Loans made by the Agent on behalf of the Lenders
shall be, for purposes of interest income and charges, considered to be
Revolving Credit Loans from such Lenders to the Borrower and reflected in the
Note Records of the Agent and the Lenders (as among the Agent and the Lenders)
at such time as the Agent receives from such Lenders funds as provided in this
Section 2.4, and prior to such time such Revolving Credit Loans shall be
considered, for purposes of interest income and other charges, to be Revolving
Credit Loans from the Agent and so reflected in the Note Record of the Agent.
          (c) The Agent may notify the Lenders of any proposed Revolving Credit
Loan (including any proposed Overadvance) and of the Drawdown Date thereof and
the amount of each Lender’s pro rata share of such Revolving Credit Loan. If
such notice is given by the close of the Agent’s business on the Business Day on
which the Agent receives an effective Notice of Borrowing or Conversion, as
provided in Section 2.3, or in the case of Overadvances to the extent authorized
under Section 2.1(e), if such notice is given by the close of Agent’s business
on the Business Day immediately preceding the proposed Drawdown Date, each
Lender shall, not later than 1:00 p.m. (Boston time) on the proposed Drawdown
Date, make available to the Agent at its head office or at such other location
as the Agent may from time to time designate, in immediately available funds,
the amount of such Lender’s pro rata share of the amount of such proposed
Revolving Credit Loan. Upon receipt by the Agent of such amount, and upon the
satisfaction of the conditions set forth in Section 3 (to the extent
applicable), the Agent will make available to the Borrower the aggregate amount
of such proposed Revolving Credit Loan.
          (d) The Agent may, unless notified to the contrary by any Lender prior
to a Drawdown Date, assume that each Lender has made available to the Agent on
such Drawdown Date and the amount of such Lender’s Commitment Percentage of the
Loans to be made on such Drawdown Date, and the Agent may (but it shall not be
required to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If any Lender makes available to the Agent such amount on
a date after such Drawdown Date, such Lender shall pay to the Agent on demand an
amount equal to the product of (i) the average, computed for the period referred
to in clause (iii) below, of the weighted average interest rate paid by the
Agent for federal funds acquired by the Agent during each day included in such
period, times (ii) the

- 22 -



--------------------------------------------------------------------------------



 



amount of such Lender’s Commitment Percentage of any such Loans times (iii) a
fraction, the numerator of which is the number of days that elapse from and
including such Drawdown Date to the date on which the amount of such Lender’s
Commitment Percentage of such Loans shall become immediately available to the
Agent, and the denominator of which is 365. A statement of the Agent submitted
to such Lender with respect to any amounts owing under this paragraph shall be
prima facie evidence of the amount due and owing to the Agent by such Lender. If
the amount of such Lender’s Commitment Percentage of such Loans is not made
available to the Agent by such Lender within three (3) Business Days following
such Drawdown Date, the Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Loans made on such Drawdown Date.
     2.5 Interest Rates and Payments of Interest.
          (a) Each Loan which is a Base Rate Loan shall bear interest on the
outstanding principal amount thereof at a rate per annum equal to the Base Rate,
which rate shall change contemporaneously with any change in the Base Rate, as
provided below. Such interest shall be payable monthly in arrears on the first
Business Day of each month.
          (b) Each Loan which is a LIBOR Loan shall bear interest on the
outstanding principal amount thereof, for each Interest Period applicable
thereto, at a rate per annum equal to the LIBOR Rate plus a margin of two and
three quarters percent (2.75%) per annum. Such interest shall be payable monthly
in arrears on the first Business Day of each month.
          (c) If a Default shall occur, then at the option of the Agent or the
direction of the Majority Lenders the unpaid balance of Loans shall bear
interest, to the extent permitted by law, compounded daily at an interest rate
equal to a margin of four percent (4.00%) per annum above the interest rate
applicable to each such Loan in effect on the day such Default occurs, until
such Default is cured or waived.
          (d) For the purpose of computing interest on the Loans, any items
requiring clearance of payment shall not be considered to have been credited
against any Loans hereunder until two (2) Business Days after receipt by the
Agent of such items.
          (e) So long as any Lender shall be required under regulations of the
Board of Governors of the Federal Reserve System (or any other banking
authority, domestic or foreign, to which such Lender is subject) to maintain
reserves with respect to liabilities or assets consisting of or including
“Eurocurrency Liabilities” (as defined in regulations issued from time to time
by such Board of Governors), the Borrower shall pay to the Agent for the account
of each such Lender additional interest on the unpaid principal amount of each
LIBOR Loan made by such Lender from the date of such Loan until such principal
amount is paid in full, at an interest rate per annum equal at all times to the
remainder (rounded upwards, if necessary, to the next higher 1/100 of 1%)
obtained by subtracting (i) the LIBOR Rate for the Interest Period for such
LIBOR Loan from (ii) the rate obtained by dividing such LIBOR Rate by a
percentage equal to 100% minus the LIBOR Reserve Percentage of such Lender for
such Interest Period. Such additional interest shall be determined by such
Lender and notified to the Borrower through the Agent, and shall be payable on
each date on which interest is payable on such LIBOR Loan.

- 23 -



--------------------------------------------------------------------------------



 



          (f) All agreements between the Borrower and the Lenders are hereby
expressly limited so that in no contingency or event whatsoever, whether by
reason of acceleration of maturity of the Obligations or otherwise, shall the
amount paid or agreed to be paid to the Lenders for the use or the forbearance
of the Obligations exceed the maximum permissible under applicable law. As used
herein, the term “applicable law” shall mean the law of The Commonwealth of
Massachusetts in effect as of the date hereof; provided, however, that in the
event there is a change in the law which results in a higher permissible rate of
interest, then the Loan Documents shall be governed by such new law as of its
effective date. In this regard, it is expressly agreed that it is the intent of
the Borrower and the Lenders in the execution, delivery and acceptance of the
Loan Documents to contract in strict compliance with the laws of The
Commonwealth of Massachusetts from time to time in effect. If, under or from any
circumstances whatsoever, fulfillment of any provision of any of the Loan
Documents at the time of performance of such provision shall be due, shall
involve transcending the limit of such validity prescribed by applicable law,
then the obligation to be fulfilled shall automatically be reduced to the limits
of such validity, and if under or from circumstances whatsoever the Lenders
should ever receive as interest an amount which would exceed the highest lawful
rate, such amount which would be excessive interest shall be applied to the
reduction of the principal balance of the Obligations and not to the payment of
interest. This provision shall control every other provision of all Loan
Documents.
     2.6 Fees.
          (a) The Borrower shall pay to the Agent for the benefit of the Lenders
an unused line fee (the “Unused Fee”), computed on a daily basis and payable
monthly in arrears on the first Business Day of each month, equal to one half of
one percent (0.50%) per annum of the excess of (i) the Total Commitment at the
time over (ii) the Total Outstandings from time to time.
          (b) If the Borrower prepays the Loans in full, other than (i) with the
proceeds of a financing arrangement where Sovereign is the agent or sole lender
under such financing arrangement with a total commitment of no less than
$20,000,000, (ii) with the proceeds of a sale permitted under Section 7.4(c) or
(iii) at a time when the percentages for the advance rates set forth in clauses
(i) or (ii) of the definition of “Borrowing Base” have been reduced by the
Agent, then at the time of such prepayment the Borrower shall also pay to the
Agent, for the benefit of the Lenders, an early termination fee of (A) three
percent (3%) on or prior to August 2, 2008, (B) two percent (2%) after August 2,
2008 and on or prior to August 2, 2009 and (C) one percent (1%) after August 2,
2009 and prior to the Maturity Date, in each case, of the Total Commitment at
the time of repayment (without regard to any reductions in the Total Commitment
within six months prior to such repayment made pursuant to Section 2.1 (d)(ii)).
          (c) The Borrower shall pay to the Agent, solely for the account of the
Agent, such other fees as the Borrower and the Agent shall agree in writing.
          (d) The Borrower authorizes Agent and the Lenders to charge to their
Note Records or to any deposit account which the Borrower may maintain with any
of them the interest, fees, charges, taxes and expenses provided for in this
Agreement, the other Loan Documents, any other document executed or delivered in
connection herewith or therewith or

- 24 -



--------------------------------------------------------------------------------



 



associated with any accounts maintained with the Lenders, including with respect
to account overdrafts.
     2.7 Payments and Prepayments of the Loans.
          (a) On the Maturity Date or the earlier termination of all Commitments
pursuant to Section 2.1(d)(ii), the Borrower shall pay in full the unpaid
principal of all outstanding Revolving Credit Loans, together with all unpaid
interest thereon and all fees and other amounts due with respect thereto.
Overadvances shall be due and payable as provided in Section 2.1(e).
          (b) Revolving Credit Loans that are LIBOR Loans may be prepaid at any
time, subject to the provisions of Section 2.9, upon three (3) Business Days’
notice. Revolving Credit Loans that are Base Rate Loans may be prepaid at any
time, without premium or penalty. Any such notice of prepayment shall be
irrevocable. Prepayments of Revolving Credit Loans may be reborrowed to the
extent provided in Section 2.1.
          (c) The Agent may, in its discretion, apply any amount held by the
Agent in the Collateral Account to reduce outstanding Loans. To the extent that
the Agent so applies any such amount, then for purposes of calculating Total
Outstandings under Section 2.1(a) hereof, credit for such amount shall be deemed
to have been entered one Business Day after being received by the Agent. Such
credit shall be conditional upon final payment in cash or solvent credits of the
items giving rise thereto.
          (d) Except as provided in Section 2.1(e), if at any time the Total
Outstandings exceed the lesser of (i) the Borrowing Base and (ii) the Total
Commitment, the Borrower shall immediately pay the amount of any such excess to
the Agent for application to the Revolving Credit Loans.
     2.8 Method and Allocation of Payments.
          (a) All payments by the Borrower hereunder and under any of the other
Loan Documents shall be made in lawful money of the United States in immediately
available funds, and shall be deemed to have been made only when made in
compliance with this Section. All such payments shall be made without set-off or
counterclaim and free and clear of and without deduction for any taxes, levies,
imposts, duties, charges, fees, deductions, withholdings, compulsory loans,
restrictions or conditions of any nature now or hereafter imposed or levied by
any jurisdiction or any political subdivision thereof or taxing or other
authority therein unless the Borrower is compelled by law to make such deduction
or withholding. If any such obligation is imposed upon the Borrower with respect
to any amount payable by it hereunder or under any of the other Loan Documents,
the Borrower will pay to each Lender such additional amount in U.S. Dollars as
shall be necessary to enable such Lender to receive the same net amount which
such Lender would have received on such due date had no such obligation been
imposed upon the Borrower. The Borrower will deliver promptly to each Lender
certificates or other valid vouchers or other evidence of payment reasonably
satisfactory to the Agent for all taxes or other charges deducted from or paid
with respect to payments made by the Borrower hereunder or under such other Loan
Document. The Lenders may, and the Borrower hereby authorizes the

- 25 -



--------------------------------------------------------------------------------



 



Lenders to, debit the amount of any payment not made by such time to the demand
deposit accounts of the Borrower with the Lenders or to their Note Records.
          (b) All payments of principal of and interest in respect of Loans and
of Unused Fees shall be made to the Agent, for the pro rata benefit of the
Lenders, in accordance with their Commitment Percentages, and payments of any
other amounts due hereunder shall be made to the Agent to be allocated among the
Agent and the Lenders as their respective interests appear. All such payments
shall be made at the Agent’s head office or at such other location as the Agent
may from time to time designate, in each case in immediately available funds.
          (c) If the Commitments shall have been terminated or the Obligations
shall have been declared immediately due and payable pursuant to Section 8.2,
all funds received from or on behalf of the Borrower (including as proceeds of
Collateral) by any Lender in respect of Obligations (except funds received by
any Lender as a result of a deemed purchase of a participant interest pursuant
to Section 2.8(d) below) shall be remitted to the Agent, and all such funds,
together with all other funds received by the Agent from or on behalf of the
Borrower (including proceeds of Collateral) in respect of Obligations, shall be
applied by the Agent in the following manner and order: (i) first, to reimburse
the Agent and the Lenders, in that order, for any amounts payable pursuant to
Sections 11.2 and 11.3 hereof; (ii) second, to the payment of interest due on
the Loans; (iii) third, to the payment of Unused Fees and any other fees payable
hereunder or any other Loan Documents and; (iv) fourth, to the payment of the
outstanding principal balance of the Loans, pro rata to the outstanding
principal balance of each; (v) fifth, to the payment of any other Obligations
payable by the Borrower, pro rata to the outstanding principal balance of each;
and (vi) any remaining funds shall be paid to whoever shall be entitled thereto
or as a court of competent jurisdiction shall direct.
          (d) Each of the Lenders and the Agent hereby agrees that if it should
receive any amount (whether by voluntary payment, by realization upon security,
by the exercise of the right of set-off or banker’s lien, by counterclaim or
cross action, by the enforcement of any right under the Loan Documents, or
otherwise) in respect of principal of, or interest on, the Loans or any fees
which are to be shared pro rata among the Lenders, which, as compared to the
amounts theretofore received by the other Lenders with respect to such
principal, interest or fees, is in excess of such Lender’s Commitment Percentage
of such principal, interest or fees, such Lender shall share such excess, less
the costs and expenses (including, reasonable attorneys’ fees and disbursements)
incurred by such Lender in connection with such realization, exercise, claim or
action, pro rata with all other Lenders in proportion to their respective
Commitment Percentages, and such sharing shall be deemed a purchase (without
recourse) by such sharing party of participant interests in the Loans or such
fees, as the case may be, owed to the recipients of such shared payments to the
extent of such shared payments; provided, however, that if all or any portion of
such excess amount is thereafter recovered from such Lender, such purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest.
     2.9 LIBOR Indemnity. If the Borrower for any reason (including, without
limitation, pursuant to Sections 2.7, 2.11, 2.12 and 8.2 hereof) makes any
payment of principal with respect to any LIBOR Loan on any day other than the
last day of an Interest Period applicable to such LIBOR Loan, or fails to borrow
or continue or convert to a LIBOR Loan after giving a Notice of Borrowing or
Conversion thereof pursuant to Section 2.3, or fails to prepay a LIBOR Loan
after

- 26 -



--------------------------------------------------------------------------------



 



having given notice thereof, the Borrower shall pay to the Agent for the benefit
of the Lenders any amount required to compensate the Lenders for any additional
losses, costs or expenses which they may reasonably incur as a result of such
payment or failure, including, without limitation, any loss (including loss of
anticipated profits), costs or expense incurred by reason of the liquidation or
re-employment of deposits or other funds required by the Lenders to fund or
maintain such LIBOR Loan. Without limiting the foregoing, the Borrower shall pay
to the Agent a “yield maintenance fee” in an amount computed as follows: the
current rate for United States Treasury securities (bills on a discounted basis
shall be converted to a bond equivalent) with a maturity date closest to the
expiration of the Interest Period of the Loan as to which the prepayment is
made, shall be subtracted from the interest rate applicable (pursuant to Section
2.5(b)) to each LIBOR Loan in effect at the time of prepayment. If the result is
zero or a negative number, there shall be no yield maintenance fee. If the
result is a positive number, then the resulting percentage shall be multiplied
by the amount of the principal balance being prepaid. The resulting amount shall
be divided by 360 and multiplied by the number of days remaining in the Interest
Period of the Loan as to which the prepayment is made. Said amount shall be
reduced to present value calculated by using the above referenced United States
Treasury securities rate and the number of days remaining in the Interest Period
of the Loan as to which prepayment is made. The resulting amount shall be the
yield maintenance fee due to the Lenders upon the payment of a LIBOR Loan under
the circumstances described in the first sentence of this Section. The Borrower
shall pay such amount upon presentation by the Agent of a statement setting
forth the amount and the Agent’s (or the affected Lenders’) calculation thereof
pursuant hereto, which statement shall be deemed true and correct absent
manifest error. If the Obligations are declared immediately due and payable
pursuant to Section 8.2, then any amount provided for in this Section shall be
due and payable in the same manner as though the Borrower had made a prepayment
of the LIBOR Loans.
     2.10 Computation of Interest and Fees; Due Date.
          (a) Interest and all fees payable hereunder shall be computed daily on
the basis of a year of 360 days and paid for the actual number of days for which
due.
          (b) If the due date for any payment of principal is extended by
operation of law, interest shall be payable for such extended time. If any
payment required by this Agreement becomes due on a day that is not a Business
Day such payment may be made on the next succeeding Business Day (subject to the
definition of the term “Interest Period”), and such extension shall be included
in computing interest and fees in connection with such payment.
     2.11 Changed Circumstances; Illegality.
     (a) Notwithstanding any other provision of this Agreement, in the event
that:
     (i) on any date on which the LIBOR Rate would otherwise be set the Agent
shall have determined in good faith (which determination shall be final and
conclusive) that adequate and fair means do not exist for ascertaining the LIBOR
Rate, or

- 27 -



--------------------------------------------------------------------------------



 



     (ii) at any time the Agent or any Lender shall have determined in good
faith (which determination shall be final and conclusive and, if made by any
Lender, shall have been communicated to the Agent in writing) that:
     (A) the making or continuation of or conversion of any Loan to a LIBOR Loan
has been made impracticable or unlawful by (1) the occurrence of a contingency
that materially and adversely affects the interbank LIBOR market or
(2) compliance by the Agent or such Lender in good faith with any applicable law
or governmental regulation, guideline or order or interpretation or change
thereof by any governmental authority charged with the interpretation or
administration thereof or with any request or directive of any such governmental
authority (whether or not having the force of law); or
     (B) the LIBOR Rate shall no longer represent the effective cost to the
Agent or such Lender for U.S. dollar deposits in the interbank market for
deposits in which it regularly participates;
then, and in any such event, the Agent shall forthwith so notify the Borrower
thereof. Until the Agent notifies the Borrower that the circumstances giving
rise to such notice no longer apply, the obligation of the Lenders to allow
selection by the Borrower of the Type of Loan affected by the contingencies
described in this Section (herein called “Affected Loans”) shall be suspended.
If, at the time the Agent so notifies the Borrower, the Borrower has previously
given the Agent a Notice of Borrowing or Conversion with respect to one or more
Affected Loans but such Loans have not yet gone into effect, such notification
shall be deemed to be a request for Base Rate Loans.
          (b) In the event of a determination of illegality pursuant to
subsection (a)(ii)(A) above, the Borrower shall, with respect to the outstanding
Affected Loans, prepay the same, together with interest thereon and any amounts
required to be paid pursuant to Section 2.9, on such date as shall be specified
in such notice (which shall not be earlier than the date such notice is given)
and may, subject to the conditions of this Agreement, borrow a Loan of another
Type in accordance with Section 2.1 hereof by giving a Notice of Borrowing or
Conversion pursuant to Section 2.3 hereof.
     2.12 Increased Costs. In case any change made after the Closing Date in any
law, regulation, treaty or official directive or the interpretation or
application thereof by any court or by any governmental authority charged with
the administration thereof or the compliance with any guideline or request of
any central bank or other governmental authority (whether or not having the
force of law):
     (i) subjects any Lender to any tax with respect to payments of principal or
interest or any other amounts payable hereunder by the Borrower or otherwise
with respect to the transactions contemplated hereby (except for taxes on the
overall net income of such Lender imposed by the United States of America or any
political subdivision thereof), or
     (ii) imposes, modifies or deems applicable any deposit insurance, reserve,
special deposit or similar requirement against assets held by, or deposits in or
for the account of,

- 28 -



--------------------------------------------------------------------------------



 



or loans by, any Lender (other than such requirements as are already included in
the determination of the LIBOR Rate), or
     (iii) imposes upon any Lender any other condition with respect to its
obligations or performance under this Agreement,
and the result of any of the foregoing is to increase the cost to the Lender,
reduce the income receivable by such Lender or impose any expense upon such
Lender with respect to any Loans or its obligations under this Agreement, such
Lender shall notify the Borrower and the Agent thereof. The Borrower agrees to
pay to such Lender the amount of such increase in cost, reduction in income or
additional expense as and when such cost, reduction or expense is incurred or
determined, upon presentation by such Lender of a statement in the amount and
setting forth in reasonable detail such Lender’s calculation thereof and the
assumptions upon which such calculation was based, which statement shall be
deemed true and correct absent manifest error.
     2.13 Capital Requirements. If after the date hereof any Lender determines
that (i) the adoption of or change in any law, rule, regulation or guideline
regarding capital requirements for banks or bank holding companies, or any
change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (ii) compliance by such
Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), has the effect of reducing the return on such Lender’s or
such holding company’s capital as a consequence of such Lender’s Commitment to
make Loans hereunder to a level below that which such Lender or such holding
company could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s or such holding company’s then existing
policies with respect to capital adequacy and assuming the full utilization of
such entity’s capital) by any amount deemed by such Lender to be material, then
such Lender shall notify the Borrower and the Agent thereof. The Borrower agrees
to pay to such Lender the amount of such reduction of return on capital as and
when such reduction is determined, payable within 90 days after presentation by
such Lender of a statement in the amount and setting forth in reasonable detail
such Lender’s calculation thereof and the assumptions upon which such
calculation was based (which statement shall be deemed true and correct absent
manifest error) unless within such 90 day period the Borrower shall have prepaid
in full all Obligations to such Lender, in which event no amount shall be
payable to such Lender under this Section. In determining such amount, such
Lender may use any reasonable averaging and attribution methods.

- 29 -



--------------------------------------------------------------------------------



 



SECTION III
CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Loans. The obligation of the Lenders to
make the initial Loans is subject to the satisfaction of the following
conditions precedent on or prior to the Closing Date:
          (a) The Agent shall have received the following agreements, documents,
certificates and opinions in form and substance satisfactory to the Agent and
duly executed and delivered by the parties thereto:
     (i) This Agreement;
     (ii) The Notes, substantially in the form of Exhibit A hereto;
     (iii) Reaffirmations of the Affiliate Guarantees and any Subsidiary
Guarantees entered into in connection with the Original Credit Agreement;
     (iv) Reaffirmations of the Security Documents entered into in connection
with the Original Credit Agreement and any deliveries required in connection
therewith;
     (v) Evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect, together with certificates of
insurance or insurance binders evidencing compliance with Section 5.3 hereof and
the applicable provisions of the other Loan Documents;
     (vi) Borrowing Base Report as of a date within seven (7) days prior to the
Closing Date;
     (vii) Notice of Borrowing or Conversion as of the Closing Date;
     (viii) A certificate of the Secretary or an Assistant Secretary of the
Borrower and each Guarantor with respect to resolutions of the Board of
Directors authorizing the execution and delivery of the Loan Documents to which
such Person is a party and identifying the officer(s) authorized to execute,
deliver and take all other actions required the Loan Documents to which such
Person is a party, and providing specimen signatures of such officers;
     (ix) To the extent modified since August 2, 2007, the Certificate of
Incorporation of the Borrower and each Guarantor and all amendments and
supplements thereto, as filed in the office of the Secretary of State of such
Person’s jurisdiction of incorporation, certified by said Secretary of State as
being a true and correct copy thereof, or, if not so modified, a certificate of
the Secretary or Assistant Secretary of such Person certifying to such effect;
     (x) To the extent modified since August 2, 2007, the Bylaws of the Borrower
and each Guarantor and all amendments and supplements thereto, certified by the
Secretary

- 30 -



--------------------------------------------------------------------------------



 



or an Assistant Secretary of such Person as being a true and correct copy
thereof, or, if not so modified, a certificate of the Secretary or Assistant
Secretary of such Person certifying to such effect;
     (xi) A certificate of the Secretary of State of the Borrower’s and each
Guarantor’s jurisdiction of incorporation as to legal existence and good
standing of such Person in such state;
     (xii) An opinion addressed to the Lenders from Edwards Angell Palmer &
Dodge LLP, counsel to the Borrower;
     (xiii) A certificate of a Responsible Officer of the Borrower as to the
solvency of the Borrower, the accuracy of the Borrower’s representations and
warranties, the satisfaction of the conditions contained in this Section III and
such other matters as the Lender may request;
     (xiv) Reaffirmation of the deposit account control agreement entered into
in connection with the Original Credit Agreement; and
     (xv) Such other documents, agreements, instruments, opinions and
certificates and completion of such other matters, as the Agent may reasonably
deem necessary or appropriate.
          (b) No litigation, arbitration, proceeding or investigation shall be
pending or threatened which questions the validity or legality of the
transactions contemplated by any Loan Document or seeks a restraining order,
injunction or damages in connection therewith, or which, in the judgment of the
Agent, might adversely affect the transactions contemplated hereby or might have
a Material Adverse Effect.
          (c) All necessary filings and recordings against the Collateral shall
have been completed and the Agent’s liens on the Collateral shall have been
perfected, as contemplated by the Security Documents.
          (d) The Borrower shall have paid to the Agent all fees to be paid
hereunder (including pursuant to Section 2.6(c) hereof) on or prior to the
Closing Date.
          (e) The Borrower, its Subsidiaries and the Guarantors shall have
furnished the Agent such documents and other information reasonably requested by
the Lenders to comply with “know your customer” and anti-money-laundering
regulations, including the Patriot Act.
     3.2 Conditions Precedent to all Loans. The obligation of the Lenders to
make any Loan, including the initial Loans, to continue LIBOR Loans or to
convert Base Rate Loans to LIBOR Loans is further subject to the following
conditions:
          (a) timely receipt by the Agent of the most recent Borrowing Base
Report required by Section 5.1(d) and the Notice of Borrowing or Conversion with
respect to any Loan;

- 31 -



--------------------------------------------------------------------------------



 



          (b) the outstanding Loans do not and, after giving effect to any
requested Loan will not, exceed the limitations set forth in Section 2.1;
          (c) the representations and warranties contained in Section IV shall
be true and accurate in all material respects on and as of the date of such
Notice of Borrowing or Conversion and on the effective date of the making,
continuation or conversion of each Loan as though made at and as of each such
date (except to the extent that such representations and warranties expressly
relate to an earlier date);
          (d) no Default or Event of Default shall have occurred and be
continuing at the time of, and immediately after the making of, such requested
Loan;
          (e) the resolutions referred to in Section 3.1 shall remain in full
force and effect; and
          (f) no change shall have occurred in any law or regulation or
interpretation thereof that, in the opinion of counsel for any Lender, would
make it illegal or against the policy of any governmental agency or authority
for such Lender to make Loans hereunder.
     The making, continuation or conversion of each Loan and shall be deemed to
be a representation and warranty by the Borrower on the date of the making,
continuation or conversion of such Loan as to the accuracy of the facts referred
to in subsection (c) of this Section 3.2 and of the satisfaction of all of the
conditions set forth in this Section 3.2.
SECTION IV
REPRESENTATIONS AND WARRANTIES
     In order to induce the Agent and the Lenders to enter into this Agreement
and to make Loans hereunder, the Borrower represents and warrants to the Agent
and the Lenders that except as set forth on Exhibit C attached hereto:
     4.1 Organization; Qualification; Business.
          (a) Each of the Borrower and its Subsidiaries (i) is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, (ii) has all requisite corporate power to own its
property and conduct its business as now conducted and as presently contemplated
and (iii) is duly qualified and in good standing as a foreign corporation and is
duly authorized to do business in each jurisdiction (all of which are listed on
Exhibit C attached hereto) where the nature of its properties or business
requires such qualification, except where the failure to be so qualified would
not have a Material Adverse Effect.
          (b) Since the date of the Initial Financial Statements, the Borrower
has continued to engage in substantially the same business as that in which it
was then engaged and is engaged in no unrelated business.

- 32 -



--------------------------------------------------------------------------------



 



     4.2 Corporate Authority; No Conflicts. The execution, delivery and
performance of the Loan Documents and the transactions contemplated hereby are
within the corporate power and authority of the Borrower and have been
authorized by all necessary corporate proceedings, and do not and will not
(a) contravene any provision of the charter documents or by-laws of the Borrower
or any law, rule or regulation applicable to the Borrower, (b) contravene any
provision of, or constitute an event of default or event that, but for the
requirement that time elapse or notice be given, or both, would constitute an
event of default under, any other agreement, instrument, order or undertaking
binding on the Borrower, or (c) result in or require the imposition of any
Encumbrance on any of the properties, assets or rights of the Borrower, except
in favor of the Agent and the Lenders.
     4.3 Valid Obligations. The Loan Documents and all of their respective terms
and provisions are the legal, valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms except as limited by
bankruptcy, insolvency, reorganization, moratorium or other laws affecting the
enforcement of creditors’ rights generally, and except as the remedy of specific
performance or of injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought. The Security Documents have
effectively created in favor of the Agent and the Lenders legal, valid and
enforceable security interests in the Collateral and such security interests are
fully perfected first priority security interests.
     4.4 Consents or Approvals. The execution, delivery and performance of the
Loan Documents and the transactions contemplated herein do not require any
approval or consent of, or filing or registration with, any governmental or
other agency or authority, or any other Person, except under or as contemplated
by the Security Documents or filings required of the Parent pursuant to any
securities laws.
     4.5 Title to Properties; Absence of Encumbrances. Each of the Borrower and
its Subsidiaries has good and marketable title to all of the properties, assets
and rights of every name and nature now purported to be owned by it, and good
and valid leasehold title to all of the properties, assets and rights of every
name and nature now purported to be leased by it, including, without limitation,
such properties, assets and rights as are reflected in the Initial Financial
Statements (except such properties, assets or rights as have been disposed of in
the ordinary course of business since the date thereof), free from all
Encumbrances except Permitted Encumbrances, and, except as so disclosed, free
from all defects of title that might cause a Material Adverse Effect. All leases
under which Borrower or its Subsidiaries is the lessor or lessee are in full
force and effect and there are no existing defaults or events that with the
giving of notice or passage of time or both could ripen into defaults by either
party thereunder which would have a Material Adverse Effect. No third parties
possess any rights with respect to any of Borrower’s or its Subsidiaries owned
or leased properties, the exercise of which would have a Material Adverse
Effect. All real property owned or leased by the Borrower is described in
Exhibit C hereto.
     4.6 Financial Statements; Indebtedness.
     (a) The Borrower has furnished to the Lenders the Parent’s consolidated
balance sheet as of December 31, 2007 and its consolidated statements of income,
changes in

- 33 -



--------------------------------------------------------------------------------



 



stockholders’ equity and cash flow for the fiscal year then ended, and related
footnotes, audited and certified without qualification by the Parent’s
Accountants. The Borrower has also furnished to the Lenders the Parent’s
unaudited consolidated balance sheet as of March 31, 2008 and its unaudited
consolidated statements of income, changes in stockholders’ equity and cash flow
for the 3 months then ended (the “Initial Financial Statements”), certified by
the principal financial officer of the Parent, subject to normal, recurring
year-end adjustments that shall not in the aggregate be material in amount. All
such financial statements were prepared in accordance with GAAP applied on a
consistent basis throughout the periods specified and present fairly the
financial position of the Parent and its Subsidiaries as of such dates and the
results of the operations of the Parent and its Subsidiaries for such periods.
The Borrower has also furnished to the Lenders the Parent’s pro forma
consolidated balance sheet as of the Closing Date and projections of its future
consolidated results of operations, all of which were reasonable when made and
continue to be reasonable at the date hereof.
          (b) At the date hereof, the Borrower has no Indebtedness or other
material liabilities, debts or obligations, whether accrued, absolute,
contingent or otherwise, and whether due or to become due, including, but not
limited to, liabilities or obligations on account of taxes or other governmental
charges, that are not set forth on the Initial Financial Statements or on
Exhibit C hereto.
     4.7 Changes. Since the date of the most recent financial statements
delivered to the Agent pursuant to Sections 4.6(a) or 5.1, there have been no
changes in the operations, business, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Parent or any of its
Subsidiaries, other than changes in the ordinary course of business, the effect
of which has not, in the aggregate, caused a Material Adverse Effect.
     4.8 Solvency. The Borrower has and, after giving effect to the Loans, will
have, assets (both tangible and intangible) having a fair saleable value in
excess of the amount required to pay the probable liability on its then-existing
debts (whether matured or unmatured, liquidated or unliquidated, fixed or
contingent); the Borrower has and will have access to adequate capital for the
conduct of its business and the discharge of its debts incurred in connection
therewith as such debts mature; the Borrower was not insolvent immediately prior
to the making of the Loans and immediately after giving effect thereto, the
Borrower will not be insolvent.
     4.9 Defaults. As of the date of this Agreement, no Default exists.
     4.10 Taxes. The Parent and each Subsidiary has filed all federal, state and
other tax returns required to be filed, and all taxes, assessments and other
governmental charges due from the Parent and each Subsidiary have been fully
paid, except for such taxes, assessments or charges that are being contested in
good faith by appropriate proceedings and with respect to which (a) adequate
reserves have been established and are being maintained in accordance with GAAP
and (b) no lien has been filed to secure such taxes, assessments or charges. All
such contests at the date hereof are described on Exhibit C hereto. The Parent
and its Subsidiaries have not executed any waiver that would have the effect of
extending the applicable statute of limitations in respect of tax liabilities.
The federal and state income tax returns of the Parent and each Subsidiary have
not been audited or otherwise examined by any federal or state taxing

- 34 -



--------------------------------------------------------------------------------



 



authority. The Parent and each Subsidiary have established on their books
reserves adequate for the payment of all federal, state and other tax
liabilities.
     4.11 Litigation. There is no litigation, arbitration, proceeding or
investigation pending, or, to the knowledge of the Borrower’s or any
Subsidiary’s officers, threatened, against the Parent, the Borrower or any of
their Subsidiaries that, if adversely determined, may reasonably be expected to
result in a material judgment not fully covered by insurance, may reasonably be
expected to result in a forfeiture of all or any substantial part of the
property of the Parent, the Borrower or any of their Subsidiaries, or may
reasonably be expected to have a Material Adverse Effect.
     4.12 Subsidiaries. All the Subsidiaries of the Borrower are listed on
Exhibit C hereto, with any Special Purpose Subsidiaries being separately
designated as such. The Borrower or a Subsidiary of the Borrower is the owner,
free and clear of all Encumbrances, of all of the issued and outstanding stock
or other equity interest of each Subsidiary. All shares of such stock or other
equity interest have been validly issued and are fully paid and nonassessable,
and no rights to subscribe to any additional shares have been granted, and no
options, warrants or similar rights are outstanding.
     4.13 Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is subject to regulation under the Investment Company Act of 1940,
as amended.
     4.14 Compliance. The Borrower has all necessary permits, approvals,
authorizations, consents, variances, licenses, franchises, registrations and
other rights and privileges (including patents, trademarks, trade names and
copyrights) to allow it to own and operate its business and properties without
any violation of laws, regulations, authorizations and orders of public
authorities (including without limitation Environmental Laws) or the rights of
others, except to the extent that any such violation would not have a Material
Adverse Effect. The Borrower and each Subsidiary are duly authorized, qualified
and licensed under, and the Borrower, each Subsidiary and all real properties
owned or leased by them are in compliance with, all applicable laws,
regulations, authorizations and orders of public authorities, including, without
limitation, Environmental Laws, except to the extent that any such failure to be
so authorized, qualified, licensed or in compliance would not have a Material
Adverse Effect. The Borrower and each Subsidiary have performed all obligations
required to be performed by it under, and is not in default under or in
violation of, its Certificate of Incorporation or By-Laws, or any agreement,
lease, mortgage, note, bond, indenture, license or other instrument or
undertaking to which it is a party or by which any of it or any of its
properties are bound, except for violations none of which, either individually
or in the aggregate, would have any Material Adverse Effect.
     4.15 ERISA. The Parent and each of its ERISA Affiliates are in compliance
in all material respects with ERISA and the provisions of the Code applicable to
the Plans; neither the Parent nor any of its ERISA Affiliates have engaged in a
Prohibited Transaction which would subject the Parent, any of its ERISA
Affiliates or any Plan to a material tax or penalty imposed on a Prohibited
Transaction; no Plan has incurred any “accumulated funding deficiency” (as
defined in ERISA); except as set forth in the Initial Financial Statements, the
aggregate fair market value of all assets of the Plans which are single-employer
plans is at least equal to the aggregate present value of all accrued benefits
under such Plans, both as determined in the most

- 35 -



--------------------------------------------------------------------------------



 



recent actuarial reports for such Plans using the actuarial assumptions used for
funding purposes therein; neither the Parent nor any of its ERISA Affiliates has
incurred any liability to the PBGC over and above premiums required by law; and
neither the Parent nor any of its ERISA Affiliates has terminated any Plan in a
manner which could result in the imposition of a lien on the property of the
Parent, the Borrower or any of their ERISA Affiliates.
     4.16 Environmental Matters.
          (a) The Borrower and each of its Subsidiaries have obtained all
permits, licenses and other authorizations and have made all filings,
registrations and other submittals which are required under all Environmental
Laws, except to the extent failure to have any such permit, license or
authorization would not have a Material Adverse Effect. The Borrower and each of
its Subsidiaries are in compliance with the terms and conditions of all such
permits, licenses and authorizations, and are also in compliance with all
applicable orders, decrees, judgments and injunctions, issued, entered,
promulgated or approved under any Environmental Law, except to the extent
failure to comply would not have a Material Adverse Effect.
          (b) No written notice, notification, demand, request for information,
citation, summons or order has been issued and is outstanding, no complaint has
been filed, no penalty has been assessed and no investigation or review is
pending or, to the best of the Borrower’s knowledge, threatened by any
governmental or other entity (i) with respect to any alleged failure by the
Borrower or any of its Subsidiaries to have any permit, license or authorization
required in connection with the conduct of its business or to comply with any
Environmental Laws, or (ii) regarding the presence of any Hazardous Material at,
on or under any property now or previously owned, leased or used by the Borrower
or any of its Subsidiaries or any other location to which Hazardous Materials
from such property had been transported or which they have been disposed of.
          (c) No material oral or written notification of a release of a
Hazardous Material has been filed by or on behalf of the Borrower or any of its
Subsidiaries and no property now or previously owned, leased or used by the
Borrower or any of its Subsidiaries is listed or, to the best of the Borrower’s
knowledge, proposed for listing on the National Priorities List under the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, or on any similar state list of sites requiring investigation or
clean-up.
          (d) There are no Encumbrances arising under or pursuant to any
Environmental Law on any of the real property or properties owned, leased or
used by the Borrower or any of its Subsidiaries and no governmental actions have
been taken or, to the best of the Borrower’s knowledge, are in process which
could subject any of such properties to such liens or Encumbrances or, as a
result of which the Borrower or any of its Subsidiaries would be required to
place any notice or restriction relating to the presence of Hazardous Materials
at any property owned by it in any deed to such property.
     4.17 Restrictions on the Borrower. The Borrower is not party to or bound by
any contract, agreement or instrument, nor subject to any charter or other
corporate restriction which will, under current or foreseeable conditions, cause
a Material Adverse Effect.

- 36 -



--------------------------------------------------------------------------------



 



     4.18 Labor Relations. There is (i) no unfair labor practice complaint
pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against the Borrower or any of its
Subsidiaries or, to the best knowledge of the Borrower, threatened, except for
such complaints, grievances and arbitration proceedings which, if adversely
decided, would not have a material and adverse effect on the condition
(financial or otherwise), properties, business or results of operations of the
Borrower or any of its Subsidiaries, (ii) no strike, labor dispute, slowdown or
stoppage pending against the Borrower or any of its Subsidiaries or, to the best
knowledge of the Borrower, threatened against the Borrower or any of its
Subsidiaries, except for any such labor action as would not have a material and
adverse effect on the condition (financial or otherwise), properties, business
or results of operations of the Borrower or any of its Subsidiaries and (iii) to
the best knowledge of the Borrower, no union representation question exists with
respect to the employees of the Borrower or any of their Subsidiaries and, to
the best knowledge of the Borrower, no union organizing activities are taking
place, except for any such question or activities as would not have a material
and adverse effect on the condition (financial or otherwise), properties,
business or results of operations of the Borrower or any of its Subsidiaries.
     4.19 Trade Relations. There exists no actual or, to the best knowledge of
the Borrower, threatened termination, cancellation or limitation of, or any
material modification or change in, the business relationship between the
Borrower or any of its Subsidiaries and any customer or any group of customers
whose purchases, individually or in the aggregate, are material to the business
of the Borrower and its Subsidiaries, taken as a whole, or with any material
supplier, except in each case, where the same could not reasonably be expected
to have a Material Adverse Effect.
     4.20 Margin Rules. The Borrower does not own or have any present intention
of purchasing or carrying, and no portion of any Loan shall be used for
purchasing or carrying, any “margin security” or “margin stock” as such terms
are used in Regulations T, U or X of the Board of Governors of the Federal
Reserve System.
     4.21 Anti-Terrorism Laws.
          (a) Neither the Borrower nor any Subsidiary of the Borrower is subject
to (i) sanctions of the United States government; (ii) in violation of any Laws
relating to terrorism or money laundering, including Executive Order No. 13224,
66 Fed. Reg. 49079 (published September 25, 2001) (the “Terrorism Executive
Order”) or any related enabling legislation or any other similar Executive
Orders (collectively with the Terrorism Executive Order, the “Executive Orders”)
and the Patriot Act; or (iii) any sanctions and regulations promulgated under
authority granted by the Trading with the Enemy Act, 50 U.S.C. App. 1-44, as
amended from time to time, the International Emergency Economic Powers Act, 50
U.S.C. §§ 1701-06, as amended from time to time, the Iraqi Sanctions Act, Publ.
L. No. 101-513; United Nations Participation Act, 22 U.S.C. § 287c, as amended
from time to time, the International Security and Development Cooperation Act,
22 U.S.C. § 2349 aa-9, as amended from time to time, The Cuban Democracy Act, 22
U.S.C. §§ 6001-10, as amended from time to time, The Cuban Liberty and
Democratic Solidarity Act, 18 U.S.C. §§ 2332d and 2339b, as amended from time to

- 37 -



--------------------------------------------------------------------------------



 



time, and The Foreign Narcotics Kingpin Designation Act, Publ. L. No. 106-120,
as amended from time to time.
          (b) Neither the Borrower nor any Subsidiary of the Borrower is
(i) listed on the Specially Designated Nationals and Blocked Persons List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or on any other similar list maintained by the OFAC pursuant to
any authorizing statute, Executive Order or regulation; or (ii) a Person (a
“Designated Person”) either (A) included within the term “designated national”
as defined in the Cuban Assets Control Regulations, 31 C.F.R. Part 515, or
(B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of the Terrorism
Executive Order or a Person similarly designated under any related enabling
legislation or any other Executive Orders.
          (c) Neither the Borrower nor any Subsidiary of the Borrower has
knowingly (i) conducted any business or engaged in making or receiving any
contribution of funds, goods or services to or for the benefit of any Designated
Person, (ii) dealt in, or otherwise engaged in, any transaction relating to any
property or interest in property blocked pursuant to any Executive Order or the
Patriot Act, or (iii) engaged in or conspired to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Executive Order or the Patriot
Act.
     4.22 Bank Accounts. Exhibit C hereto contains a complete and correct list
of the names and locations of all banks in which the Parent and its Subsidiaries
have accounts or safe deposit boxes, the designation of each such account and
safe deposit box, and the names of all persons authorized to draw on or have
access to each such account and safe deposit box.
     4.23 Disclosure. No representation or warranty made by the Borrower in any
Loan Document and no document or information furnished to the Lenders by or on
behalf of or at the request of the Borrower in connection with any of the
transactions contemplated by the Loan Documents contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements contained therein taken as a whole not misleading in light of the
circumstances in which they are made.
SECTION V
AFFIRMATIVE COVENANTS
     The Borrower covenants that so long as any Loan or other Obligation remains
outstanding or the Lenders have any obligation to make any Loan hereunder:
     5.1 Financial Statements. The Borrower shall furnish to the Lenders:
          (a) as soon as available to the Borrower, but in any event within
90 days after the end of each fiscal year, the Parent’s consolidated balance
sheet as of the end of and related consolidated statements of income, retained
earnings and cash flow for such year, prepared in accordance with GAAP and
audited and certified without qualification by the Borrower’s Accountants; and,
concurrently with such financial statements, a copy of the Borrower’s
Accountants’ management report and a written statement by the Borrower’s
Accountants that, in

- 38 -



--------------------------------------------------------------------------------



 



the making of the audit necessary for their report and opinion upon such
financial statements they have obtained no knowledge of any Default or, if in
the opinion of such accountants any such Default exists, they shall disclose in
such written statement the nature and status thereof;
          (b) as soon as available to the Borrower, but in any event within
45 days after the end of each quarter, the Parent’s consolidated balance sheet
as of the end of, and related consolidated statements of income, retained
earnings and cash flow for, the quarter then ended and portion of the year then
ended, certified by a Responsible Officer of the Parent and the Borrower, except
for lack of footnotes and subject to normal, recurring year-end adjustments that
shall not in the aggregate be material in amount;
          (c) as soon as available to the Borrower, but in any event within
30 days after the end of each month, the Parent’s consolidated balance sheet as
of the end of, and related consolidated statements of income, retained earnings
and cash flow for, the month then ended and the portion of the year then ended,
prepared in accordance with GAAP and certified by a Responsible Officer of the
Parent and the Borrower, except for lack of footnotes and subject to normal,
recurring year-end adjustments that shall not in the aggregate be material in
amount;
          (d) concurrently with the delivery of the financial statements
pursuant to subsections (a) and (b) of this Section 5.1, a report in
substantially the form of Exhibit D hereto signed on behalf of the Parent and
the Borrower by a Responsible Officer;
          (e) as soon as available, but in any event within 10 Business Days
after the end of each month or more frequently as the Agent may elect, a
Borrowing Base Report, together with such other information regarding Eligible
Leases as the Agent may require;
          (f) within 10 Business Days after request by the Agent, but not more
often than monthly absent a Default, Receivables and accounts payable aging
reports in form satisfactory to the Agent;
          (g) within 10 Business Days after request by the Agent, but not more
often than annually absent a Default, a report detailing each Lease, account
debtor, Dealer and other vendors of the Borrower and its Subsidiaries,
          (h) within 30 days after the first day of each fiscal year, the
Parent’s and Borrower’s projections for such fiscal year, prepared on a monthly
basis and including consolidated balance sheets, statements of income, retained
earnings and cash flows and credit line availability and assumptions made in
connection with each of the foregoing;
          (i) promptly after the receipt thereof by the Borrower, copies of any
reports (including any so-called management letters) submitted to the Parent or
Borrower by independent public accountants in connection with any annual or
interim review of the accounts of the Parent or Borrower made by such
accountants;
          (j) when filed with the Securities and Exchange Commission (or on the
next Business Day if filed after the close of business of the Agent), copies of
all 10-K’s, 10-Q’s, 8-K’s, proxy statements and any other financial statements
and reports as the Parent or Borrower

- 39 -



--------------------------------------------------------------------------------



 



may file with the Securities and Exchange Commission or any other governmental
authority or send to Parent’s stockholders;
          (k) at least 30 days prior to the date any amendments or modifications
are made to the agreements and other instruments evidencing Indebtedness for
borrowed money of the Borrower (other than Obligations) which is not
Subordinated Debt, notification setting forth in detail the proposed amendments
or modifications; and
          (l) from time to time, such other financial data and information about
the Parent, the Borrower and their Subsidiaries as the Agent or the Lenders may
reasonably request.
     5.2 Conduct of Business; Compliance. The Borrower and each of its
Subsidiaries shall:
          (a) duly observe and comply in all material respects with all material
contracts and with all laws, regulations, decrees, orders, judgments and valid
requirements of any governmental authorities applicable to its corporate
existence, rights and franchises, to the conduct of its business and to its
property and assets (including without limitation all Environmental Laws and
ERISA), and shall maintain and keep in full force and effect and comply in all
material respects with all licenses and permits necessary to the proper conduct
of its business;
          (b) maintain its existence and remain or engage substantially in the
same business as that in which it is now engaged and in no unrelated business;
and
          (c) provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Agent or any Lenders in
order to assist the Agent and the Lenders in maintaining compliance with the
Patriot Act and similar laws or regulations.
     5.3 Maintenance and Insurance.
          (a) The Borrower and each of its Subsidiaries shall maintain their
properties in good repair, working order and condition as required for the
normal conduct of their business.
          (b) The Borrower shall maintain, or cause its lessees to maintain,
with responsible insurance companies such insurance on such of its properties,
in such amounts and against such risks as are customarily maintained by similar
businesses in the micro leasing industry; provided, that the Borrower may
continue to self-insure Equipment in the manner in which it is currently
conducting its business; and provided, further, that the Borrower shall (x) not
materially change the manner in which it self-insures Equipment without the
prior written consent of the Agent; or (y) file with the Agent upon the request
of the Agent a detailed list of the insurance then in effect, stating, as
applicable, the names of the insurance companies, the amounts and rates of the
insurance, dates of expiration thereof and the properties and risks covered
thereby each naming the Agent as “Mortgagee” and “Loss Payee” together with a
Lender’s Loss Payable Endorsement; and (z) within 45 days after notice in
writing from the Agent, obtain such additional insurance as the Agent may
reasonably request including, without limitation, business interruption
coverages and general and product liability coverages naming the Agent as an
“additional insured”.

- 40 -



--------------------------------------------------------------------------------



 



     5.4 Taxes. The Borrower shall pay or cause to be paid all taxes,
assessments or governmental charges on or against it or any of its Subsidiaries
or its or their properties on or prior to the time when they become due; except
for any tax, assessment or charge that is being contested in good faith by
appropriate proceedings and with respect to which adequate reserves have been
established and are being maintained in accordance with GAAP if no Encumbrance
shall have been filed to secure such tax, assessment or charge.
     5.5 Inspection. The Borrower shall permit the Agent, any Lender and their
designees, at any reasonable time and at reasonable intervals of time, and upon
reasonable notice (or if a Default shall have occurred and is continuing, at any
time and without prior notice), to (i) visit and inspect the properties of the
Borrower and its Subsidiaries, (ii) examine and make copies of and take
abstracts from the books and records of the Borrower and its Subsidiaries, and
(iii) discuss the affairs, finances and accounts of the Borrower and its
Subsidiaries with their appropriate officers, employees and independent
accountants, all at the reasonable expense of the Borrower; provided that unless
an Event of Default has occurred and is continuing (x) such inspections and
visits will not exceed four (4) times per year, and (y) the reimbursable
expenses payable by the Borrower under this Section 5.5 shall be limited to
those incurred by the Agent. Without limiting the generality of the foregoing,
the Borrower will permit periodic reviews (as determined by the Agent) of the
books and records of the Borrower and its Subsidiaries to be carried out at the
Borrower’s expense by commercial finance examiners (whether employed by the
Agent or by third parties) designated by the Agent. The Borrower shall also
permit the Agent to arrange for verification of Eligible Lease Receivables,
under reasonable procedures, directly with any account debtors or by other
methods. The Borrower shall pay to the Agent examination fees of $850.00 per day
per examiner, subject to increases at the discretion of the Agent, plus
out-of-pocket expenses. The Agent will make commercially reasonable efforts to
minimize its examination expenses under this Section 5.5.
     5.6 Maintenance of Books and Records. The Borrower and each of its
Subsidiaries shall keep adequate books and records of account, in which true and
complete entries will be made reflecting all of its business and financial
transactions in accordance with GAAP and applicable law.
     5.7 Use of Proceeds.
          (a) The Borrower will use the proceeds of Loans solely to finance
Receivables arising from Eligible Leases, for the working capital needs of the
Borrower, to finance Permitted Acquisitions and for ongoing general corporate
purposes.
          (b) No portion of any Loan shall be used for the “purpose of
purchasing or carrying” any “margin stock” or “margin security” as such terms
are used in Regulations T, U and X of the Board of Governors of the Federal
Reserve System, or otherwise in violation of such regulations.
          (c) No part of the proceeds of any Loan will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office or anyone
else acting in an official capacity, in order to

- 41 -



--------------------------------------------------------------------------------



 



obtain, retain or direct business or obtain any improper advantage, in violation
of the federal Foreign Corrupt Practices Act of 1977, as amended.
     5.8 Further Assurances. At any time and from time to time the Borrower
shall, and shall cause each of its Subsidiaries to, execute and deliver such
further documents and take such further action as may reasonably be requested by
the Agent to effect the purposes of the Loan Documents.
     5.9 Notification Requirements. The Borrower shall furnish to the Agent:
          (a) immediately upon becoming aware of the existence of any condition
or event that constitutes a Default, written notice thereof specifying the
nature and duration thereof and the action being or proposed to be taken with
respect thereto;
          (b) promptly upon becoming aware of any litigation, or of any
investigative proceedings by a governmental agency or authority, commenced or
threatened against the Borrower or any of its Subsidiaries of which they have
notice, the outcome of which, individually or in the aggregate, would or might
have a Material Adverse Effect, written notice thereof and the action being or
proposed to be taken with respect thereto; and
          (c) promptly after any occurrence or after becoming aware of any
condition affecting the Borrower or any Subsidiary which might constitute a
Material Adverse Effect.
     5.10 Borrower’s Cash Accounts. The Borrower and its Subsidiaries (other
than any Special Purpose Subsidiary) will maintain their depository, blocked and
disbursement accounts and treasury management relationships with the Agent
pursuant to agreements satisfactory to the Agent. Upon request of the Agent, at
any time, the Borrower and such Subsidiaries will use their best efforts to
obtain account control agreements for the benefit of the Agent and the Lenders
from such other banks holding their accounts as the Agent shall specify.
     5.11 ERISA Compliance and Reports.
          (a) Each Plan shall comply in all material respects with ERISA and the
Code, except to the extent failure to comply in any instance would not have a
Material Adverse Effect.
          (b) With respect to any Plan, the Borrower shall, or shall cause its
ERISA Affiliates to, furnish to the Lender promptly (i) as soon as possible and
in any event within 10 days after the Borrower or any of its ERISA Affiliates
knows that any ERISA Event has occurred or is expected to occur, a statement of
a Responsible Officer of the Borrower describing such ERISA Event, including
copies of any notice concerning such ERISA Event received from the PBGC, a plan
administrator, or from a Multiemployer Plan sponsor, and the action, if any, the
Borrower or such ERISA Affiliate proposes to take with respect thereto; and
(ii) promptly after filing thereof, a copy of the annual report of each Pension
Plan (Form 5500 or comparable form) required to be filed with the IRS and/or the
Department of Labor. Promptly after the adoption of any Pension Plan, the
Borrower shall notify the Lender of such adoption.

- 42 -



--------------------------------------------------------------------------------



 



     5.12 Environmental Compliance.
          (a) The Borrower and its Subsidiaries will comply in all material
respects with all applicable Environmental Laws in all jurisdictions in which
any of them operates now or in the future, and the Borrower and its Subsidiaries
will comply in all material respects with all such Environmental Laws that may
in the future be applicable to the Borrower’s or any Subsidiary’s business,
properties and assets.
          (b) If the Borrower or any Subsidiary shall (i) receive notice that
any material violation of any Environmental Law may have been committed or is
about to be committed by the Borrower or any Subsidiary, (ii) receive notice
that any administrative or judicial complaint or order has been filed or is
about to be filed against the Borrower or any Subsidiary alleging a material
violation of any Environmental Law requiring the Borrower or any Subsidiary to
take any action in connection with the release of Hazardous Materials into the
environment or (iii) receive any notice from a federal, state or local
government agency or private party alleging that the Borrower or any Subsidiary
may be liable or responsible for any material amount of costs associated with a
response to or cleanup of a release of Hazardous Materials into the environment
or any damages caused thereby, the Borrower or such Subsidiary shall provide the
Agent with a copy of such notice within five (5) days after the Borrower or such
Subsidiary’s receipt thereof. Within fifteen (15) days after the Borrower or any
Subsidiary has learned of the enactment or promulgation of any Environmental Law
which may result in any Material Adverse Effect, the Borrower or such Subsidiary
shall provide the Agent with notice thereof.
SECTION VI
FINANCIAL COVENANTS
     The Borrower covenants that so long as any Loan or other Obligation remains
outstanding or the Lenders have any obligation to make any Loan hereunder:
     6.1 Interest Coverage. The Borrower shall not permit the ratio of
Consolidated EBIT to Consolidated Interest Expense to be less than 2.00:1.00 as
of the end of any fiscal quarter.
     6.2 Consolidated Tangible Capital Base. The Borrower shall not permit
Consolidated Tangible Capital Base at any time to be less than (a) $56,282,000
as of March 31, 2008 and (b) during each fiscal quarter ending after March 31,
2008, an amount equal to (i) the amount of Consolidated Tangible Capital Base
required to be maintained as of the end of the preceding fiscal quarter, plus
(ii) the greater of (x) fifty percent (50%) of Consolidated Net Income for the
current fiscal quarter being measured, and (y) one hundred percent (100%) of
equity capital received by the Parent during the current fiscal quarter being
measured (for purposes of this clause (ii), only positive Consolidated Net
Income shall be included and any net losses shall be disregarded).
     6.3 Leverage Ratio. The Borrower shall not permit the Leverage Ratio at any
time to exceed the ratios specified below during the respective periods
specified below:

- 43 -



--------------------------------------------------------------------------------



 



      Period   Maximum Leverage Ratio
Each fiscal quarter of fiscal year 2008
  3.50:1.00
 
   
Each fiscal quarter of fiscal year 2009
  3.75:1.00
 
   
Each fiscal quarter of fiscal year 2010
  4.00:1.00

     6.4 Asset Quality. Borrower shall not at any time permit the amount of
Receivables over 90 days past due to exceed 18.75% of Gross Lease Installments.
     6.5 Excess Availability. From the effective date of the first sale to
Univest contemplated by Section 7.4(c) until the date all obligations of the
Borrower to Univest have been terminated and the Borrower has no Indebtedness to
Univest, the Borrowing Base shall at all times exceed Total Outstandings by at
least $2,000,000.
SECTION VII
NEGATIVE COVENANTS
     The Borrower covenants that so long as any Loan or other Obligation remains
outstanding or the Lenders have any obligation to make any Loan hereunder:
     7.1 Indebtedness. Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume, guarantee or be or remain liable with respect to any
Indebtedness other than the following:
          (a) Obligations;
          (b) Indebtedness existing as of the date of this Agreement and
disclosed on Exhibit C hereto and renewals and refinancings thereof, but not any
increase in the principal amounts thereof;
          (c) Indebtedness for taxes, assessments or governmental charges to the
extent that payment therefor shall at the time not be required to be made in
accordance with Section 5.4;
          (d) current trade liabilities on open account for the purchase price
of services, materials and supplies incurred by the Borrower in the ordinary
course of business (not as a result of borrowing), so long as all of such open
account Indebtedness shall be promptly paid and discharged when due or in
conformity with customary trade terms and practices, except for any such open
account Indebtedness which is being contested in good faith by the Borrower, as
to which adequate reserves required by GAAP have been established and are being
maintained and as to which no Encumbrance has been placed on any property of the
Borrower or any of its Subsidiaries;
          (e) Guarantees permitted under Section 7.2 hereof;
          (f) Subordinated Debt; and

- 44 -



--------------------------------------------------------------------------------



 



          (g) Indebtedness assumed in connection with Permitted Acquisitions to
the extent permitted by Section 7.8(f)(ii).
     7.2 Contingent Liabilities. Neither the Borrower nor any of its
Subsidiaries shall create, incur, assume, guarantee or be or remain liable with
respect to any Guarantees other than (i) Guarantees existing on the date of this
Agreement and disclosed on Exhibit C hereto, (ii) Guarantees resulting from the
endorsement of negotiable instruments for deposit or collection in the ordinary
course of business and (iii) Guarantees that constitute Subordinated Debt.
     7.3 Encumbrances. Neither the Borrower nor any of its Subsidiaries shall
create, incur, assume or suffer to exist any Encumbrance of any kind upon or
with respect to any of their property or assets, or assign or otherwise convey
any right to receive income, including the sale or discount of Receivables with
or without recourse, except the following (“Permitted Encumbrances”):
          (a) Encumbrances in favor of the Agent or any of the Lenders to secure
Obligations;
          (b) Encumbrances existing as of the date of this Agreement and
disclosed in Exhibit C hereto;
          (c) liens for taxes, fees, assessments and other governmental charges
to the extent that payment of the same may be postponed or is not required in
accordance with the provisions of Section 5.4;
          (d) landlords’ and lessors’ liens in respect of rent not in default or
liens in respect of pledges or deposits under workmen’s compensation,
unemployment insurance, social security laws, or similar legislation (other than
ERISA) or in connection with appeal and similar bonds incidental to litigation;
mechanics’, warehouseman’s, laborers’ and materialmen’s and similar liens, if
the obligations secured by such liens are not then delinquent or are being
contested in good faith; liens securing the performance of bids, tenders,
contracts (other than for the payment of money); and liens securing statutory
obligations or surety, indemnity, performance, or other similar bonds incidental
to the conduct of the Borrower’s or a Subsidiary’s business in the ordinary
course and that do not in the aggregate materially detract from the value of its
property or materially impair the use thereof in the operation of its business;
          (e) judgment liens securing judgments that are fully covered by
insurance, and shall not have been in existence for a period longer than 10 days
after the creation thereof or, if a stay of execution shall have been obtained,
for a period longer than 10 days after the expiration of such stay;
          (f) easements, rights of way, restrictions and other similar charges
or Encumbrances relating to real property and not interfering in a material way
with the ordinary conduct of the Borrower’s business;
          (g) restrictions under federal and state securities laws regarding the
transfer or issuance of securities;

- 45 -



--------------------------------------------------------------------------------



 



          (h) liens constituting a renewal, extension or replacement of any
Permitted Encumbrance; or
          (i) sales permitted under Section 7.4(c) hereof, provided that no
purchaser or other Person involved in such transactions shall receive or retain
any Encumbrance on Collateral.
     7.4 Merger; Sale or Lease of Assets; Liquidation. Neither the Borrower nor
any of its Subsidiaries shall liquidate, merge or consolidate into or with any
other person or entity, or sell, lease or otherwise dispose of any assets or
properties, other than
          (a) the disposition of scrap, waste and obsolete or unusable items and
Qualified Investments, in each case in the ordinary course of business;
          (b) Permitted Acquisitions;
          (c) sales of Leases and related Equipment and Receivables to a Special
Purpose Subsidiary if all of the following conditions are satisfied:
               (i) the Borrower shall have given written notice to the Agent at
least thirty (30) days prior to such sale;
               (ii) immediately prior to such sale and after giving effect
thereto no Default shall have occurred and be continuing;
               (iii) the credit quality of the Eligible Receivables after giving
effect to such sale shall be at least as good as before giving effect to such
sale as determined by the Agent, including, without limitation, by reference to
the Credit Scoring System;
               (iv) copies of all documents relating to such sale and any other
documents or information (financial or otherwise) reasonably requested by the
Agent shall have been delivered to the Agent as and when requested;
               (v) one hundred percent (100%) of the proceeds of any such sale
shall be applied to the repayment of the Obligations; and
               (vi) all such sales shall be without recourse to the Borrower and
its Subsidiaries.
Notwithstanding the provisions of clause (vi) above, the Borrower may sell, in
no more than three (3) tranches, up to $15,000,000 of Leases and related
Equipment and Receivables to Univest Capital, Inc. (“Univest”) or to a Special
Purpose Subsidiary for resale to Univest, provided that: (x) all of the
conditions set forth above in this Section 7.4(c), other than the condition set
forth in clause (vi), are satisfied; and (y) Univest and the Borrower shall have
entered into an intercreditor and subordination agreement with the Agent on
terms reasonably satisfactory to the Agent and Majority Lenders.
     7.5 Subsidiaries. The Borrower shall not create or acquire any Subsidiary,
except a Special Purpose Subsidiary, unless such Subsidiary executes and
delivers to the Agent a

- 46 -



--------------------------------------------------------------------------------



 



Subsidiary Guarantee. The Borrower shall not create or acquire any Subsidiary,
including a Special Purpose Subsidiary, unless simultaneously with such creation
or acquisition, the Borrower pledges to the Agent for the benefit of the Lenders
all outstanding capital of such Subsidiary and delivers to the Agent all stock
certificates therefore. The Borrower shall not permit any of its Subsidiaries to
issue any additional shares of its capital stock or other equity securities, any
options therefor or any securities convertible thereto, other than to the
Borrower, which shall be pledged to the Agent for the benefit of the Lenders.
Neither the Borrower nor any of its Subsidiaries shall sell, transfer or
otherwise dispose of any of the capital stock or other equity securities of a
Subsidiary, except to the Borrower or any of its wholly-owned Subsidiaries. The
Borrower shall not, and shall not permit any of its Subsidiaries to, create or
suffer to exist any consensual Encumbrances or restrictions on the ability of
any Subsidiary to pay dividends or make any other distributions on its equity
interests held by the Borrower or pay any Indebtedness owed to the Borrower or
any Subsidiary or to make loans or advances or transfer any of its assets to the
Borrower or any other Subsidiary.
     7.6 Restricted Payments. Neither the Borrower nor any of its Subsidiaries
shall pay, make, declare or authorize any Restricted Payment other than:
          (a) compensation paid to employees, officers and directors in the
ordinary course of business and consistent with past practices, including
without limitation severance pay and bonuses approved by the Parent’s Board of
Directors;
          (b) dividends payable solely in common stock;
          (c) dividends paid by any Subsidiary to the Borrower; and
          (d) cash dividends paid by the Borrower to the Parent for distribution
within 15 days to Parent’s shareholders, not to exceed, in the aggregate in any
fiscal year, an amount equal to fifty percent (50%) of Consolidated Net Income
for the immediately preceding fiscal year, provided that both at the time such
cash dividend is declared and paid, and after giving effect to the payment
thereof, no Default shall have occurred and be continuing.
     7.7 Payments on Subordinated Debt.
          (a) The Borrower shall not make any payment or prepayment of principal
of, or interest on or any other payment in respect of, Subordinated Debt, except
to the extent permitted by the agreement between the Agent and the holders of
the Subordinated Debt establishing the terms of subordination.
          (b) Notwithstanding subsection (a) above, the Borrower may make
payments of up to $3,000,000 in the aggregate on Subordinated Debt held by
Univest, provided that both before making any such payment and after giving
effect thereto no Default shall have occurred and be continuing.
     7.8 Investments; Purchases of Assets. Neither the Borrower nor any of its
Subsidiaries shall make or maintain any Investments or purchase or otherwise
acquire any material amount of assets other than:

- 47 -



--------------------------------------------------------------------------------



 



          (a) Investments existing on the date hereof in Subsidiaries;
          (b) Qualified Investments;
          (c) Capital Expenditures;
          (d) purchases of Equipment, Leases and inventory in the ordinary
course of business;
          (e) normal trade credit extended in the ordinary course of business
and consistent with prudent business practice; and
          (f) the purchase of all or substantially all of the assets or
outstanding equity securities of any other Person and the merger or
consolidation of any other Person with or into the Borrower or a Subsidiary of
the Borrower, in each case if all of the following conditions are satisfied (a
“Permitted Acquisition”):
               (i) if the proposed transaction involves a merger or
consolidation, upon the completion of such merger or consolidation the surviving
party shall be the Borrower or a wholly-owned Subsidiary of the Borrower;
               (ii) the total consideration (including assumed Indebtedness)
paid by the Borrower in connection with all Permitted Acquisitions during the
term hereof shall not exceed $10,000,000 in the aggregate;
               (iii) the assets, business or Person acquired in any Permitted
Acquisition must be in the same or a substantially similar line of business as
that of the Borrower;
               (iv) both immediately before and immediately after the
consummation of any Permitted Acquisition no Default shall have occurred and be
continuing;
               (v) the Borrower shall have delivered to the Agent and the
Lenders historical financials of the proposed target and projections of
consolidated cash flows prepared on a monthly basis for the Parent and its
Subsidiaries for the twelve (12) month period after the proposed acquisition,
both with and without giving effect to the proposed acquisition, and such
projections shall demonstrate to the reasonable satisfaction of the Agent that
consolidated cash flows of the Parent and its Subsidiaries for the twelve
(12) month period after the proposed acquisition will be greater after the
proposed acquisition is consummated;
               (vi) the Borrower shall have delivered to the Agent and the
Lenders pro forma calculations giving effect to the proposed acquisition
demonstrating to the reasonable satisfaction of the Agent the Borrower’s
compliance with the covenants set forth in Section VI for the four (4) fiscal
quarters following the proposed acquisition;
               (vii) immediately after consummation of each Permitted
Acquisition, the Borrowing Base shall exceed Total Outstandings by at least
$7,500,000; and

- 48 -



--------------------------------------------------------------------------------



 



               (viii) the proposed transaction is accomplished by mutual
agreement between the Borrower and the Person to be acquired or whose assets or
business is to be acquired and not as a result of a tender offer or other type
of so-called “hostile takeover” transaction;
provided, however, no Leases or Equipment acquired as part of a Permitted
Acquisition shall constitute Eligible Leases or Eligible Equipment unless such
Leases and Equipment have been approved by the Majority Lenders (such approval
not to be unreasonably withheld), which approval, or denial thereof, shall be
notified to the Borrower by the Agent in writing within fifteen (15) Business
Days after all of the conditions set forth in this Section 7.8(f) have been
satisfied.
     7.9 ERISA Compliance. Neither the Borrower nor any of its ERISA Affiliates
nor any Plan shall (i) engage in any Prohibited Transaction which would have a
Material Adverse Effect, (ii) incur any “accumulated funding deficiency” (within
the meaning of Section 412(a) of the Code and Section 302 of ERISA), whether or
not waived, (iii) permit to exist any material amount of “unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA),
(iv) terminate any Pension Plan in a manner which could result in the imposition
of a lien on any property of the Borrower or any of its Subsidiaries, (v) fail
to make any required contribution to any Multiemployer Plan or (vi) completely
or partially withdraw from a Multiemployer Plan if such complete or partial
withdrawal will result in any material withdrawal liability under Title IV of
ERISA.
     7.10 Transactions with Affiliates. The Borrower will not, and will not
permit any of its Subsidiaries to, directly or indirectly, enter into any
purchase, sale, lease or other transaction with any Affiliate except
(i) transactions in the ordinary course of business on terms that are no less
favorable to the Borrower than those which might be obtained at the time in a
comparable arm’s-length transaction with any Person who is not an Affiliate,
(ii) employment contracts with senior management of the Borrower entered into in
the ordinary course of business and consistent with prudent business practices
and (iii) sales permitted under Section 7.4(c). Notwithstanding the foregoing,
the Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, pay any management, consulting, overhead, indemnity, guarantee or
other similar fee or charge to any Affiliate.
     7.11 Fiscal Year. The Borrower and its Subsidiaries shall not change their
fiscal years without the prior written consent of the Agent.

- 49 -



--------------------------------------------------------------------------------



 



     7.12 Underwriting Procedures. The Borrower shall not make any material
change in its underwriting and credit approval standards or procedures or the
Credit Scoring System without the prior written consent of the Majority Lenders.
     7.13 Anti-Terrorism Laws Compliance. Neither the Borrower nor any
Subsidiary of the Borrower shall knowingly (i) conduct any business or engage in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Designated Person, (ii) deal in, or otherwise engage in, any
transaction relating to any property or interest in property blocked pursuant to
any Executive Order or the Patriot Act, or (iii) engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
Executive Order or the Patriot Act.
SECTION VIII
DEFAULTS
     8.1 Events of Default. There shall be an Event of Default hereunder if any
of the following events occurs:
          (a) the Borrower shall fail to pay any principal of any Loan or any
interest, fees or other amounts owing under any Loan Document or in respect of
any Obligation when the same shall become due and payable, whether at maturity
or at any accelerated date of maturity or at any other date fixed for payment;
or
          (b) the Borrower or any Subsidiary shall fail to perform or comply
with any term, covenant or agreement applicable to it contained in Sections 5.1,
5.2(b), 5.2(c), 5.5, 5.6, 5.7, 5.9, 6 and 7 of this Agreement and 3.8 and 3.9 of
the Borrower Security Agreement; or
          (c) the Borrower or any Subsidiary shall fail to perform or comply
with any term, covenant or agreement applicable to them (other than as specified
in subsections 8.1(a) or
          (b) hereof) contained in this Agreement or any other Loan Document and
such default shall continue for thirty (30) days; or
          (d) any representation or warranty of the Borrower made in this
Agreement or any other Loan Document or in any certificate, notice or other
writing delivered hereunder or thereunder shall prove to have been false in any
material respect upon the date when made or deemed to have been made; or
          (e) there shall occur a cessation of a substantial part of the
business of the Borrower or its Subsidiaries for a period which materially
adversely affects Borrower’s or its Subsidiaries’ capacity to continue their
business on a profitable basis; or the Borrower or any of its Subsidiaries shall
suffer the loss or revocation of any material license or permit now held or
hereafter acquired which is necessary to the continued or lawful operation of
their business; or any Borrower or any of its Subsidiaries shall be enjoined,
restrained or in any other way prevented by a court, governmental or
administrative order from conducting all or any material part of its business;
or

- 50 -



--------------------------------------------------------------------------------



 



          (f) the Borrower or any of its Subsidiaries shall (i) fail to pay when
due (after any applicable period of grace) any amount payable under any
Indebtedness exceeding $200,000 in principal amount or under any agreement for
the use of real or personal property requiring aggregate payments in excess of
$100,000 in any twelve month period, or (ii) fail to observe or perform any
term, covenant or agreement evidencing or securing such Indebtedness or relating
to such agreement for the use of real or personal property, the result of which
failure under this clause (ii) is to permit the holder of such Indebtedness to
cause such Indebtedness to become due prior to its stated maturity or to permit
the other party to such agreement for the use of real or personal property to
terminate such agreement, or (iii) receive one or more demands for payment of
$3,000,000 or more in the aggregate from Univest or its successors or assigns in
connection with a sale to Univest made in accordance with Section 7.4(c); or
          (g) any of the Borrower or any of its Subsidiaries shall (i) apply for
or consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee, liquidator or similar official of itself or of all or a
substantial part of its property, (ii) be generally not paying its debts as such
debts become due, (iii) make a general assignment for the benefit of its
creditors, (iv) commence a voluntary case under the United States Bankruptcy
Code (as now or hereafter in effect), (v) take any action or commence any case
or proceeding under any law relating to bankruptcy, insolvency, reorganization,
winding-up or composition or adjustment of debts, or any other law providing for
the relief of debtors, (vi) fail to contest in a timely or appropriate manner,
or acquiesce in writing to, any petition filed against it in an involuntary case
under the United States Bankruptcy Code or other law, (vii) take any action
under the laws of its jurisdiction of incorporation or organization similar to
any of the foregoing, or (viii) take any corporate action for the purpose of
effecting any of the foregoing; or
          (h) a proceeding or case shall be commenced against any of the
Borrower or any of its Subsidiaries, without the application or consent of such
Borrower or such Subsidiary in any court of competent jurisdiction, seeking
(i) the liquidation, reorganization, dissolution, winding up, or composition or
readjustment of its debts, (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like of it or of all or any substantial part of its
assets, or (iii) similar relief in respect of it, under any law relating to
bankruptcy, insolvency, reorganization, winding-up or composition or adjustment
of debts or any other law providing for the relief of debtors, and such
proceeding or case shall continue undismissed, or unstayed and in effect, for a
period of 60 days; or an order for relief shall be entered in an involuntary
case under the Federal Bankruptcy Code, against such Borrower or Subsidiary; or
action under the laws of the jurisdiction of incorporation or organization of
any of the Borrower or any Subsidiary similar to any of the foregoing shall be
taken with respect to any of the Borrower or such Subsidiary and shall continue
unstayed and in effect for a period of 60 days; or
          (i) a judgment or order for the payment of money shall be entered
against any of the Borrower or any of its Subsidiaries by any court, or a
warrant of attachment or execution or similar process shall be issued or levied
against property of any of the Borrower or any Subsidiary, that in the aggregate
exceeds $250,000 in value, the payment of which is not fully covered by
insurance in excess of any deductibles not exceeding $100,000 in the aggregate,
and such judgment, order, warrant or process shall continue undischarged or
unstayed for 30 days; or

- 51 -



--------------------------------------------------------------------------------



 



          (j) the Borrower or any ERISA Affiliate shall fail to pay when due any
material amount that they shall have become liable to pay to the PBGC or to a
Plan under Title IV of ERISA, unless such liability is being contested in good
faith by appropriate proceedings, such Borrower or the ERISA Affiliate, as the
case may be, has established and is maintaining adequate reserves in accordance
with GAAP and no lien shall have been filed to secure such liability; or the
PBGC shall institute proceedings under Title IV of ERISA to terminate or to
cause a trustee to be appointed to administer any such Plan or Plans; or a
condition shall exist by reason of which the PBGC would be entitled to obtain a
decree adjudicating that any such Plan or Plans must be terminated; or
          (k) any of the Loan Documents shall be canceled, terminated, revoked
or rescinded otherwise than in accordance with the express terms thereof or with
the express prior written agreement, consent or approval of the Lenders, or any
action at law or in equity or other legal proceeding to cancel, revoke or
rescind any Loan Document shall be commenced by or on behalf of the Borrower, or
any court or other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or shall issue a judgment, order,
decree or ruling to the effect that, any one or more of the Loan Documents is
illegal, invalid or unenforceable in accordance with the terms thereof, or any
Encumbrance in favor of the Lender created under any of the Loan Documents shall
at any time (other than by reason of the Lender relinquishing such Encumbrance)
cease in any material respect to constitute a valid and, to the extent
applicable, perfected Encumbrance on any material portion of the Collateral; or
          (l) any Change in Control; or
          (m) the occurrence of any Material Adverse Effect.
     8.2 Remedies. Upon the occurrence of an Event of Default described in
subsections 8.1(g) and (h), immediately and automatically, and upon the
occurrence of any other Event of Default, at any time thereafter while such
Event of Default is continuing, at the option of the Agent or the Majority
Lenders and upon the Agent’s declaration:
          (a) the obligation of the Lenders to make any further Loans hereunder
shall terminate;
          (b) the unpaid principal amount of the Loans together with accrued
interest and all other Obligations shall become immediately due and payable
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived; and
          (c) the Agent and the Lenders may exercise any and all rights they
have under this Agreement, the other Loan Documents or at law or in equity, and
proceed to protect and enforce their respective rights by any action at law or
in equity or by any other appropriate proceeding.
No remedy conferred upon the Agent and the Lenders in the Loan Documents is
intended to be exclusive of any other remedy, and each and every remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or by any other
provision of law. Without limiting the generality of the foregoing or of any of
the terms and provisions of any of the Security Documents, if and when the Agent

- 52 -



--------------------------------------------------------------------------------



 



exercises remedies under the Security Documents with respect to Collateral, the
Agent may, in its sole discretion, determine which items and types of Collateral
to dispose of and in what order and may dispose of Collateral in any order the
Agent shall select in its sole discretion, and the Borrower consents to the
foregoing and waives all rights of marshalling with respect to all Collateral.
SECTION IX
ASSIGNMENT AND PARTICIPATION
     9.1 Assignment.
          (a) Each Lender shall have the right to assign at any time any portion
of its Commitment hereunder and its interests in the risk relating to any Loans
in an amount equal to or greater than $5,000,000 to other Lenders or to banks or
financial institutions reasonably acceptable to the Agent (each an “Assignee”)
and to furnish from time to time to prospective Assignees copies of the Loan
Documents and any information concerning the Borrower in its possession,
provided that any Lender which proposes to assign less than its total Commitment
must retain a Commitment of at least $10,000,000, and provided, further, that if
no Default or Event of Default shall have occurred and be continuing, each
Assignee which is not a Lender, an Affiliate of a Lender or a Federal Reserve
Bank shall be subject to prior approval by the Borrower (such approval not to be
unreasonably withheld or delayed). Each Assignee shall execute and deliver to
the Agent and the Borrower a counterpart joinder in the form of Exhibit E hereto
and shall pay to the Agent, solely for the account of the Agent, an assignment
fee of $3,500. Upon the execution and delivery of such counterpart joinder,
(a) such Assignee shall, on the date and to the extent provided in such
counterpart joinder, become a “Lender” party to this Agreement and the other
Loan Documents for all purposes of this Agreement and the other Loan Documents
and shall have all rights and obligations of a “Lender” with a Commitment as set
forth in such counterpart joinder, and the transferor Lender shall, on the date
and to the extent provided in such counterpart joinder, be released
prospectively from its obligations hereunder and under the other Loan Documents
to a corresponding extent (and, in the case of an assignment covering all of the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such transferor shall cease to be a party hereto but shall continue
to be entitled to the benefits of Section 11.3 and to any fees accrued for its
account hereunder and not yet paid); (b) the assigning Lender, if it holds any
Notes, shall promptly surrender such Notes to the Agent for cancellation and
delivery to the Borrower, provided that if the assigning Lender has retained any
Commitment, the Borrower shall execute and deliver to the Agent for delivery to
such assigning Lender a new Note in the amount of the assigning Lender’s
retained Commitment; (c) the Borrower shall issue to such Assignee a Note in the
amount of such Assignee’s Commitment dated the Closing Date or such other date
as may be specified by such Assignee and otherwise completed in substantially
the form of Exhibit A; (d) this Agreement shall be deemed appropriately amended
to reflect (i) the status of such Assignee as a party hereto and (ii) the status
and rights of the Lender hereunder; and (e) the Borrower shall take such action
as the Agent may reasonably request to perfect any security interests or
mortgages in favor of the Lenders, including any Assignee which becomes a party
to this Agreement.

- 53 -



--------------------------------------------------------------------------------



 



          (b) If the Assignee, or any Participant pursuant to Section 9.2
hereof, is organized under the laws of a jurisdiction other than the United
States or any state thereof, such Assignee shall execute and deliver to the
Borrower, simultaneously with or prior to such Assignee’s execution and delivery
of the counterpart joinder described above in Section 9.1(a), and such
Participant shall execute and deliver to the Lender granting the participation,
a United States Internal Revenue Service Form W-8ECI or W-8BEN (or any successor
form), appropriately completed, wherein such Assignee or Participant claims
entitlement to complete exemption from United States Federal Withholding Tax on
all interest payments hereunder and all fees payable pursuant to any of the Loan
Documents. The Borrower shall not be required to pay any increased amount to any
Assignee or other Lender on account of taxes to the extent such taxes would not
have been payable if the Assignee or Participant had furnished one of the Forms
referenced in this Section 9.1(b) unless the failure to furnish such a Form
results from (i) a condition or event affecting the Borrower or an act or
failure to act of the Borrower or (ii) the adoption of or change in any law,
rule, regulation or guideline affecting such Assignee or Participant occurring
(x) after the date on which any such Assignee executes and delivers the
counterpart joinder, or (y) after the date such Assignee shall otherwise comply
with the provisions of Section 9.1(a), or (z) after the date a Participant is
granted its participation.
          (c) Any Lender may at any time pledge all or any portion of its rights
under the Loan Documents, including any portion of any Note, to any of the
twelve (12) Federal Reserve Banks organized under Section 4 of the Federal
Reserve Act, 12 U.S.C. Section 341. No such pledge or any enforcement thereof
shall release such Lender from its obligations under any of the Loan Documents.
     9.2 Participations. Each Lender shall have the right at any time and from
time to time, without the consent of or notice to the Borrower, to grant
participations to one or more banks or other financial institutions (each a
“Participant”) in all or any part of any Loans owing to such Lender and the Note
held by such Lender, and shall have the right to furnish from time to time to
prospective Participants copies of the Loan Documents and any information
concerning the Borrower in its possession. Each Lender shall retain the sole
right to approve, without the consent of any Participant, any amendment,
modification or waiver of any provision of the Loan Documents, provided that the
documents evidencing any such participation may provide that, except with the
consent of such Participant, such Lender will not consent to (a) the reduction
in or forgiveness of the stated principal of or rate of interest on or Unused
Fee with respect to the portion of any Loan subject to such participation,
(b) the extension or postponement of any stated date fixed for payment of
principal or interest or Unused Fee with respect to the portion of any Loan
subject to such participation, (c) the waiver or reduction of any right to
indemnification of such Lender hereunder, or (d) except as otherwise permitted
or required hereunder, the release of any Collateral. Notwithstanding the
foregoing, no participation shall operate to increase the Total Commitment
hereunder or otherwise alter the substantive terms of this Agreement. In the
event of any such sale by a Lender of participating interests to a Participant,
such Lender’s obligations under this Agreement shall remain unchanged, such
Lender shall remain solely responsible for the performance thereof, such Lender
shall remain the holder of such Note for all purposes under this Agreement and
the Borrower and Agent shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.

- 54 -



--------------------------------------------------------------------------------



 



SECTION X
THE AGENT
     10.1 Appointment of Agent; Powers and Immunities.
          (a) Each Lender hereby irrevocably appoints and authorizes the Agent
to act as its agent hereunder and under the other Loan Documents and to execute
the Loan Documents (other than this Agreement) and all other instruments
relating thereto. Each Lender irrevocably authorizes the Agent to take such
action on behalf of each of the Lenders and to exercise all such powers as are
expressly delegated to the Agent hereunder and in the other Loan Documents and
all related documents, together with such other powers as are reasonably
incidental thereto. The obligations of the Agent hereunder are only those
expressly set forth herein. The Agent shall not have any duties or
responsibilities or any fiduciary relationship with any Lender except those
expressly set forth in this Agreement.
          (b) Neither the Agent nor any of its directors, officers, employees or
agents shall be responsible for any action taken or omitted to be taken by any
of them hereunder or in connection herewith, except for their own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, neither the Agent nor any of its Affiliates shall be responsible to
the Lenders for or have any duty to ascertain, inquire into or verify: (i) any
recitals, statements, representations or warranties made by the Borrower or any
of its Subsidiaries or any other Person whether contained herein or otherwise;
(ii) the value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement, the other Loan Documents or any other document
referred to or provided for herein or therein; (iii) any failure by the Borrower
or any of its Subsidiaries or any other Person to perform its obligations under
any of the Loan Documents; (iv) the satisfaction of any conditions specified in
Section 3 hereof, other than receipt of the documents, certificates and opinions
specified in Section 3.1(a) hereof; (v) the existence, value, collectibility or
adequacy of the Collateral or any part thereof or the validity, effectiveness,
perfection or relative priority of the liens and security interests of the
Lenders therein; or (vi) the filing, recording, refiling, continuing or
re-recording of any financing statement or other document or instrument
evidencing or relating to the security interests or liens of the Agent in the
Collateral.
          (c) The Agent may employ agents, attorneys and other experts, shall
not be responsible to any Lender for the negligence or misconduct of any such
agents, attorneys or experts selected by it with reasonable care and shall not
be liable to any Lender for any action taken, omitted to be taken or suffered in
good faith by it in accordance with the advice of such agents, attorneys and
other experts. Sovereign, in its separate capacity as a Lender shall have the
same rights and powers under the Loan Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not the Agent,
and Sovereign and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with the Borrower as if it were not the
Agent.

- 55 -



--------------------------------------------------------------------------------



 



     10.2 Actions by Agent.
          (a) The Agent shall be fully justified in failing or refusing to take
any action under this Agreement as it reasonably deems appropriate unless it
shall first have received such advice or concurrence of the Lenders and shall be
indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
of the Loan Documents in accordance with a request of the Lenders, and such
request and any action taken or failure to act pursuant thereto shall be binding
upon the Lenders and all future holders of the Notes.
          (b) Whether or not an Event of Default shall have occurred, the Agent
may from time to time exercise such rights of the Agent and the Lenders under
the Loan Documents as it determines may be necessary or desirable to protect the
Collateral and the interests of the Agent and the Lenders therein and under the
Loan Documents. In addition, the Agent may, without the consent of the Lenders,
if no Event of Default has occurred and is continuing, release Collateral valued
by the Agent, in its sole discretion, of not more than $500,000 in any fiscal
year.
          (c) Neither the Agent nor any of its directors, officers, employees or
agents shall incur any liability by acting in reliance on any notice, consent,
certificate, statement or other writing (which may be a bank wire, telex,
facsimile or similar writing) believed by any of them to be genuine or to be
signed by the proper party or parties.
          (d) Agent may, and the Borrower hereby authorizes the Agent to,
include references to the Borrower and its Subsidiaries, and utilize any logo or
other distinctive symbol associated with the Borrower or any of its Subsidiaries
(subject to the Borrower’s prior review and written consent, which shall not be
unreasonably withheld or delayed) in connection with any advertising, promotion
or marketing undertaken by the Agent.
     10.3 Indemnification by Lenders. Without limiting the obligations of the
Borrower hereunder or under any other Loan Document, the Lenders agree to
indemnify the Agent, ratably in accordance with their respective Commitment
Percentages, for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may at any time be imposed on, incurred by or
asserted against the Agent in any way relating to or arising out of this
Agreement or any other Loan Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or the enforcement of any of the terms hereof or thereof or of any such other
documents; provided that no Lender shall be liable for any of the foregoing to
the extent they result from the gross negligence or willful misconduct of the
Agent.
     10.4 Reimbursement. Without limiting the provisions of Section 10.3, the
Lenders and the Agent hereby agree that the Agent shall not be obliged to make
available to any Person any sum which the Agent is expecting to receive for the
account of that Person until the Agent has determined that it has received that
sum. The Agent may, however, disburse funds prior to determining that the sums
which the Agent expects to receive have been finally and unconditionally paid to
the Agent if the Agent wishes to do so. If and to the extent that the Agent does
disburse funds and it later becomes apparent that the Agent did not then receive
a payment in an amount equal to the sum paid out, then any Person to whom the
Agent made the

- 56 -



--------------------------------------------------------------------------------



 



funds available shall, on demand from the Agent refund to the Agent the sum paid
to that Person. If the Agent in good faith reasonably concludes that the
distribution of any amount received by it in such capacity hereunder or under
the other Loan Documents might involve it in liability, it may refrain from
making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction. If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
     10.5 Agency Provisions Relating to Collateral. Each Lender authorizes and
ratifies the Agent’s entry into the Security Documents for the benefit of the
Lenders. Each Lender agrees that any action taken by the Agent with respect to
the Collateral in accordance with the provisions of this Agreement or the
Security Documents, and the exercise by the Agent of the powers set forth herein
or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders. The Agent is hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender, to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected the Agent’s Encumbrances upon the Collateral, for its benefit and the
ratable benefit of the Lenders. The Lenders hereby irrevocably authorize the
Agent, at its option and in its discretion, to release any Encumbrance granted
to or held by the Agent upon any Collateral (i) upon termination of all
Commitments and payment and satisfaction of all Obligations, (ii) in connection
with any foreclosure sale or other disposition of Collateral after the
occurrence and during the continuation of an Event of Default, (iii) if
approved, authorized or ratified in writing by the Agent at the direction of the
Lenders or (iv) as otherwise provided in the other Loan Documents. Upon request
by the Agent at any time, the Lenders will confirm in writing Agent’s authority
to release particular types or items of Collateral pursuant hereto. The Agent
shall have no obligation whatsoever to any Lender or to any other Person to
assure that the Collateral exists or is owned by the Borrower or is cared for,
protected or insured or has been encumbered or that the Encumbrances granted to
the Agent pursuant to the Security Documents have been properly or sufficiently
or lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to the Agent in this
Section 10.5 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, the Agent may act in any manner it may deem appropriate, in its sole
discretion, but consistent with the provisions of this Agreement, including
given the Agent’s own interest in the Collateral as a Lender and that the Agent
shall have no duty or liability whatsoever to any Lender.
     10.6 Non-Reliance on Agent and Other Lenders. Each Lender represents that
it has, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it has deemed appropriate, made its
own appraisal of the financial condition and affairs of the Borrower and
decision to enter into this Agreement and the other Loan Documents and agrees
that it will, independently and without reliance upon the Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own appraisals and decision in taking or not
taking action under

- 57 -



--------------------------------------------------------------------------------



 



this Agreement or any other Loan Document. The Agent shall not be required to
keep informed as to the performance or observance by the Borrower of this
Agreement, the other Loan Documents or any other document referred to or
provided for herein or therein or by any other Person of any other agreement or
to make inquiry of, or to inspect the properties or books of, any Person. Except
for notices, reports and other documents and information expressly required to
be furnished to the Lenders by the Agent hereunder, the Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning any Person which may come into the possession of the
Agent or any of its affiliates. Each Lender shall have access to all documents
relating to the Agent’s performance of its duties hereunder at such Lender’s
request. Unless any Lender shall promptly object to any action taken by the
Agent hereunder (other than actions to which the provisions of Section 11.7(b)
are applicable and other than actions which constitute gross negligence or
willful misconduct by the Agent), such Lender shall conclusively be presumed to
have approved the same.
     10.7 Resignation of Agent. The Agent may resign at any time by giving
30 days prior written notice thereof to the Lenders and the Borrower. Upon any
such resignation, the Lenders shall have the right to appoint a successor Agent
which shall be reasonably acceptable to the Borrower and shall be a financial
institution having a combined capital and surplus in excess of $150,000,000. If
no successor Agent shall have been so appointed by the Lenders and shall have
accepted such appointment within 30 days after the retiring Agent’s giving of
notice of resignation, then the retiring Agent may, on behalf of the Lenders,
appoint a successor Agent which shall be reasonably acceptable to the Borrower
and shall be a financial institution having a combined capital and surplus in
excess of $150,000,000. Upon the acceptance of any appointment as Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. After any retiring Agent’s resignation, the provisions of
this Agreement shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Agent.
SECTION XI
GENERAL
     11.1 Notices. Unless otherwise specified herein, all notices hereunder to
any party hereto shall be in writing and shall be deemed to have been given when
delivered by hand, or when sent by electronic facsimile transmission, or on the
first Business Day after delivery to any overnight delivery service, freight
pre-paid, or five (5) days after being sent by certified or registered mail,
return receipt requested, postage pre-paid, and addressed to such party at its
address indicated below:
     If to the Borrower, at
TimePayment Corp.
c/o Microfinancial, Inc.
10-M Commerce Way
Woburn, MA 01801

- 58 -



--------------------------------------------------------------------------------



 



Attention: Richard F. Latour and
                 James R. Jackson, Jr.
Facsimile: (781) 994-4710
     with a copy (which shall not constitute notice) to:
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199
Attention: Gerald P. Hendrick, Esq.
Facsimile: (617) 227-4420
     If to the Agent or Sovereign, at
Sovereign Bank
75 State Street
MA1-SST-04-08
Boston, Massachusetts 02109
Attention: Jeffrey G. Millman, Senior Vice President
Facsimile: (617) 346-7330
     with a copy (which shall not constitute notice) to:
Sullivan & Worcester LLP
One Post Office Square
Boston, MA 02109
Attention: William A. Levine, Esq.
Facsimile: (617) 338-2880
     If to any other Lender, to its address set forth on Schedule 1 attached
hereto;
or at any other address specified by such party in writing.
     11.2 Expenses. Whether or not the transactions contemplated herein shall be
consummated, the Borrower promises to reimburse the Agent on demand for all
reasonable costs and expenses incurred or expended in connection with the
preparation, filing or recording, interpretation or administration of this
Agreement and the other Loan Documents, or any amendment, modification,
approval, consent or waiver hereof or thereof. The Borrower further promises to
reimburse the Agent (and after the occurrence and during the continuation of a
Default, the Lenders) for all reasonable costs and expenses incurred or expended
in connection with the enforcement of any Obligations, the exercise,
preservation or enforcement of any rights, remedies or options of the Agent or
the Lenders or the satisfaction of any Obligations, or in connection with any
litigation, proceeding or dispute in any way related to the credit hereunder,
including, without limitation, fees and disbursements of outside legal counsel
and the allocated costs of in-house legal counsel, accounting, consulting,
brokerage or other similar professional fees or expenses; any fees, charges
(including the Agent’s per diem charges) or expenses relating

- 59 -



--------------------------------------------------------------------------------



 



to any inspections, appraisals or examinations conducted in connection with the
Loans or any Collateral; and all costs and expenses relating to any attempt to
inspect, verify, protect, preserve, restore, collect, sell, liquidate or
otherwise dispose of or realize upon any Collateral. The amount of all such
costs and expenses shall, until paid, bear interest at the rate applicable to
Base Rate Loans and shall be an Obligation secured by the Collateral.
     11.3 Indemnification by Borrower. The Borrower agrees to indemnify and hold
harmless the Agent and the Lenders, as well as their respective shareholders,
directors, officers, agents, attorneys, subsidiaries and affiliates, from and
against all damages, losses, settlement payments, obligations, liabilities,
claims, suits, penalties, assessments, citations, directives, demands,
judgments, actions or causes of action, whether statutorily created or under the
common law, all reasonable costs and expenses (including, without limitation,
reasonable fees and disbursements of attorneys, engineers and consultants) and
all other liabilities whatsoever (including, without limitation, liabilities
under Environmental Laws) which shall at any time or times be incurred,
suffered, sustained or required to be paid by any such indemnified Person
(except any of the foregoing which result from the gross negligence or willful
misconduct of the indemnified Person) on account of or in relation to or any way
in connection with any of the arrangements or transactions contemplated by,
associated with or ancillary to this Agreement, the other Loan Documents or any
other documents executed or delivered in connection herewith or therewith, all
as the same may be amended from time to time, whether or not all or part of the
transactions contemplated by, associated with or ancillary to this Agreement,
any of the other Loan Documents or any such other documents are ultimately
consummated. In any investigation, proceeding or litigation, or the preparation
therefor, the Lenders shall select their own counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of such counsel. In the event of the commencement of any such
proceeding or litigation, the Borrower shall be entitled to participate in such
proceeding or litigation with counsel of its choice at its own expense, provided
that such counsel shall be reasonably satisfactory to the Agent (the Agent
agrees that Edwards Angell Palmer & Dodge LLP shall be satisfactory to the
Agent). The Borrower authorizes the Agent and the Lenders to charge any deposit
account or Note Record which they may maintain with any of them for any of the
foregoing. The covenants of this Section 11.3 shall survive payment or
satisfaction of payment of all amounts owing with respect to the Notes, any
other Loan Document or any other Obligation.
     11.4 Survival of Covenants, Etc. All covenants, agreements, representations
and warranties made herein, in the other Loan Documents or in any documents or
other papers delivered by or on behalf of the Borrower pursuant hereto or
thereto shall be deemed to have been relied upon by the Agent and the Lenders,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of the Loans as herein contemplated
and the termination of all Commitments, and shall continue in full force and
effect so long as any Obligation remains outstanding and unpaid or any Lender
has any obligation to make any Loans hereunder. Notwithstanding the foregoing,
the provisions of Sections 11.2 and 11.3 shall continue in full force and effect
after the payment in full of all Obligations. All statements contained in any
certificate or other writing delivered by or on behalf of the Borrower pursuant
hereto or the other Loan Documents or in connection with the transactions
contemplated hereby shall constitute representations and warranties by the
Borrower hereunder.

- 60 -



--------------------------------------------------------------------------------



 



     11.5 Set-Off. Regardless of the adequacy of any Collateral or other means
of obtaining repayment of the Obligations, any deposits, balances or other sums
credited by or due from the head office of any Lender or any of its branch
offices to the Borrower and any property of any of the Borrower now or hereafter
in the possession, custody, safekeeping or control of any Lender or in transit
to any Lender may, at any time and from time to time, without notice to the
Borrower or compliance with any other condition precedent now or hereafter
imposed by statute, rule of law, or otherwise (all of which are hereby expressly
waived) be set off, appropriated and applied by such Lender against any and all
Obligations of the Borrower in such manner as the head office of such Lender or
any of its branch offices in its sole discretion may determine, and the Borrower
hereby grants each such Lender a continuing security interest in such deposits,
balances, other sums and property for the payment and performance of all such
Obligations. ANY AND ALL RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR
REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS,
PRIOR TO EXERCISING ITS RIGHTS OF SETOFF WITH RESPECT TO SUCH DEPOSITS,
BALANCES, OTHER SUMS AND PROPERTY OF THE BORROWER ARE HEREBY KNOWINGLY,
VOLUNTARILY AND IRREVOCABLY WAIVED. Each Lender will provide prompt notice to
the Borrower of any setoff hereunder.
     11.6 No Waivers. No failure or delay by the Agent or any Lender in
exercising any right, power or privilege hereunder, under the Notes or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. No waiver shall extend to or
affect any Obligation not expressly waived or impair any right consequent
thereon. No course of dealing or omission on the part of the Agent or the
Lenders in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto. No notice to or demand upon the Borrower shall entitle
the Borrower to other or further notice or demand in similar or other
circumstances. The rights and remedies herein and in the Notes and the other
Loan Documents are cumulative and not exclusive of any rights or remedies
otherwise provided by agreement or law.
     11.7 Amendments, Waivers, etc.
          (a) Neither this Agreement nor the Notes nor any other Loan Document
nor any provision hereof or thereof may be amended, waived, discharged or
terminated except by a written instrument signed by the Agent on behalf of the
Lenders or, as the case may be, by the Lenders, and also, in the case of
amendments, by the Borrower.
          (b) Except where this Agreement or any of the other Loan Documents
authorizes or permits the Agent to act alone or requires the automatic release
of the Lenders’ Encumbrances on Collateral and except as otherwise expressly
provided in this Section 11.7(b), any action to be taken (including the giving
of notice) by the Lenders may be taken, and any consent or approval required or
permitted by this Agreement or any other Loan Document to be given by the
Lenders may be given, and any term of this Agreement, any other Loan Document or
any other instrument, document or agreement related to this Agreement or the
other Loan Documents or mentioned therein may be amended, and the performance or
observance by the Borrower or any other Person of any of the terms thereof and
any Default or Event of Default (as defined in any of the above-referenced
documents or instruments) may be waived (either

- 61 -



--------------------------------------------------------------------------------



 



generally or in a particular instance and either retroactively or
prospectively), in each case only with the written consent of the Majority
Lenders; provided, however, that no such amendment, consent or waiver shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan, or waive or excuse any
payment thereof, or reduce the rate of interest thereon, or reduce any premium
or fees payable hereunder, without the written consent of each Lender directly
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest (or premium, if any) thereon or any fees
payable hereunder, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected
thereby, (iv) amend this Section 11.7(b) or change the definition of “Majority
Lenders” or the number of Lenders which shall be required for the Lenders or any
of them to take any action under the Loan Documents, without the written consent
of each Lender, (v) change the definition of “Borrowing Base” set forth in
Section 1.1, amend Section 2.1(a) or waive the limitations set forth in
Section 2.1(a), without the consent of each Lender, (vi) release any Collateral,
except as provided in Section 10.2(b) or as expressly set forth in any other
Loan Document, or amend Sections 2.5 or 2.6 hereof, without the consent of each
Lender, or (vii) amend, modify or otherwise affect the rights or duties of the
Agent hereunder or under any other Loan Document without the written consent of
the Agent.
     11.8 Binding Effect of Agreement. This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Agent, the Lenders and their
respective successors and assigns; provided that the Borrower may not assign or
transfer its rights or obligations hereunder.
     11.9 Lost Note, Etc. Upon receipt of an affidavit of an officer of any
Lender as to the loss, theft, destruction or mutilation of any Note or any
Security Document which is not a public record and, in the case of any such
loss, theft, destruction or mutilation, upon cancellation of such Note or
Security Document, if available, the Borrower will issue, in lieu thereof, a
replacement Note or other Security Document in the same principal amount thereof
and otherwise of like tenor.
     11.10 Captions; Counterparts. The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof. This Agreement and any amendment hereof may be executed in several
counterparts and by each party on a separate counterpart, each of which when so
executed and delivered shall be an original, but all of which together shall
constitute one instrument. In proving this Agreement it shall not be necessary
to produce or account for more than one such counterpart signed by the party
against whom enforcement is sought.
     11.11 Entire Agreement, Etc. The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby and supersede
all prior agreements (including the outline of general terms of the financing
arrangement dated April 4, 2007 between Agent and the Borrower) with respect to
the subject matter hereof, except for the letter agreement dated the date
hereof, between the Borrower and the Agent with respect to fees payable to the
Agent, which letter agreement shall continue in full force and effect and shall
not be superseded by any of the Loan Documents.

- 62 -



--------------------------------------------------------------------------------



 



     11.12 Waiver of Jury Trial. THE BORROWER AND EACH OF THE LENDERS HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR
OBLIGATIONS HEREUNDER OR THEREUNDER, THE PERFORMANCE OF SUCH RIGHTS AND
OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER
VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING, WITHOUT LIMITATION, ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE AGENT OR ANY
LENDER RELATING TO THE ADMINISTRATION OR ENFORCEMENT OF THE LOANS AND THE LOAN
DOCUMENTS, AND AGREES THAT IT WILL NOT SEEK TO CONSOLIDATE ANY SUCH ACTION WITH
ANY OTHER ACTION IN WHICH A JURY TRIAL CAN NOT BE OR HAS NOT BEEN WAIVED. EXCEPT
AS PROHIBITED BY LAW, THE BORROWER AND EACH OF THE LENDERS HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION REFERRED TO IN THE
PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR
ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. THE BORROWER
(a) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE LENDERS HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE LENDERS WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (b) ACKNOWLEDGES THAT THE
LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH EACH IS A PARTY BECAUSE OF, AMONG OTHER THINGS, THE
BORROWER’S WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.
     11.13 Governing Law; Jurisdiction; Venue. THIS AGREEMENT AND EACH OF THE
OTHER LOAN DOCUMENTS ARE CONTRACTS UNDER THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF SAID COMMONWEALTH (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW). THE BORROWER CONSENTS TO THE JURISDICTION OF ANY OF
THE FEDERAL OR STATE COURTS LOCATED IN SUFFOLK COUNTY IN THE COMMONWEALTH OF
MASSACHUSETTS IN CONNECTION WITH ANY SUIT TO ENFORCE THE RIGHTS OF THE LENDERS
UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS AND CONSENTS TO SERVICE
OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE
BORROWER’S ADDRESS SET FORTH HEREIN. THE BORROWER IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION BROUGHT IN THE COURTS REFERRED TO IN THIS SECTION AND IRREVOCABLY WAIVES
AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH ACTION THAT SUCH ACTION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.
     11.14 Severability. The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or

- 63 -



--------------------------------------------------------------------------------



 



part thereof, in such jurisdiction, and shall not in any manner affect such
clause or provision in any other jurisdiction, or any other clause or provision
of this Agreement in any jurisdiction.
[Remainder of page intentionally left blank.
The next page is the signature page.]

- 64 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have duly executed this Amended and
Restated Credit Agreement under seal as of the date first above written.

            TIMEPAYMENT CORP.
      By:           Name:   Richard F. Latour        Title:   President       
SOVEREIGN BANK, Individually and as Agent
      By:           Name:   Jeffrey G. Millman        Title:   Senior Vice
President       
TD BANK, N.A.
      By:           Name:   C. Lee Willingham        Title:   Senior Vice
President        COMMERCE BANK & TRUST COMPANY
      By:           Name:   David J. Costello        Title:   Senior Vice
President        DANVERSBANK
      By:           Name:   Mary E. McLemore        Title:   Vice President     

[SIGNATURE PAGE TO AMENDED AND RESTATED CREDIT AGREEMENT]

 